EXHIBIT 10.1

 

 

 

LOAN AND SECURITY AGREEMENT

between

NEW STREAM COMMERCIAL FINANCE, LLC

as Lender

and

COMPLETE TOWER SOURCES, INC.

as Borrower

Dated: March 6, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

1.

AMOUNT AND TERMS OF CREDIT

 

1

 

 

 

 

 

1.1

Loans

 

1

 

1.2

Term and Prepayment

 

2

 

1.3

Use of Proceeds

 

2

 

1.4

Single Loan

 

2

 

1.5

Interest

 

2

 

1.6

Cash Management System

 

3

 

1.7

Fees

 

3

 

1.8

Receipt of Payments

 

3

 

1.9

Application and Allocation of Payments

 

3

 

1.10

Accounting

 

4

 

1.11

Indemnity

 

4

 

1.12

Borrowing Base; Reserves

 

5

 

 

 

 

 

2.

CONDITIONS PRECEDENT

 

5

 

 

 

 

 

 

2.1

Conditions to the Initial Loans

 

5

 

2.2

Further Conditions to the Loans

 

5

 

 

 

 

 

3.

REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS

 

6

 

 

 

 

 

 

3.1

Corporate Existence; Compliance with Law

 

6

 

3.2

Executive Offices; Corporate or Other Names

 

6

 

3.3

Corporate Power; Authorization; Enforceable Obligations

 

7

 

3.4

Financial Statements and Projections; Books and Records

 

7

 

3.5

Material Adverse Change

 

7

 

3.6

Real Estate; Leasehold Property and Equipment

 

7

 

3.7

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

 

8

 

3.8

Government Regulation; Permits; Margin Regulations

 

8

 

3.9

Taxes; Charges

 

9

 

3.10

Payment of Obligations

 

9

 

3.11

ERISA

 

9

 

3.12

Litigation

 

10

 

3.13

Intellectual Property

 

10

 

3.14

Full Disclosure

 

10

 

3.15

Hazardous Materials

 

10

 

3.16

Insurance

 

11

 

3.17

Deposit and Disbursement Accounts

 

11

 

3.18

Accounts

 

11

 

3.19

Conduct of Business

 

12

 

3.20

Anti-Terrorism Laws

 

12

 

3.21

Further Assurances

 

12

 

i


--------------------------------------------------------------------------------


 

3.22

Brokers

 

12

 

3.23

Solvency

 

13

 

3.24

Indenture Designation

 

13

 

 

 

 

 

4.

FINANCIAL MATTERS; REPORTS

 

13

 

 

 

 

 

 

4.1

Reports and Notices

 

13

 

4.2

Financial Covenants

 

15

 

4.3

Other Reports and Information

 

15

 

 

 

 

 

5.

NEGATIVE COVENANTS

 

15

 

 

 

 

 

6.

SECURITY INTEREST

 

17

 

 

 

 

 

 

6.1

Grant of Security Interest

 

17

 

6.2

Lender’s Rights

 

18

 

6.3

Lender’s Appointment as Attorney-in-fact

 

19

 

6.4

Grant of License to Use Intellectual Property Collateral

 

20

 

 

 

 

 

7.

EVENTS OF DEFAULT: RIGHTS AND REMEDIES

 

20

 

 

 

 

 

 

7.1

Events of Default

 

20

 

7.2

Remedies

 

22

 

7.3

Waivers by Borrower

 

23

 

7.4

Proceeds

 

23

 

 

 

 

 

8.

SUCCESSORS AND ASSIGNS

 

23

 

 

 

 

 

9.

MISCELLANEOUS

 

24

 

 

 

 

 

 

9.1

No Oral Agreement; Complete Agreement; Modification of Agreement

 

24

 

9.2

Expenses

 

24

 

9.3

No Waiver

 

24

 

9.4

Severability; Section Titles

 

25

 

9.5

Authorized Signature

 

25

 

9.6

Notices

 

25

 

9.7

Counterparts

 

26

 

9.8

Time of the Essence

 

26

 

9.9

GOVERNING LAW

 

26

 

9.10

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

 

26

 

9.11

USA Patriot Act Notice

 

27

 

9.12

Press Releases

 

27

 

9.13

Reinstatement

 

27

 

9.14

Maximum Legal Rate

 

27

 

ii


--------------------------------------------------------------------------------


INDEX OF EXHIBITS AND SCHEDULES

Schedule A

 

Definitions

Schedule B

 

Lender’s and Borrower’s Addresses for Notices

Schedule C

 

[Intentionally Omitted]

Schedule D

 

Cash Management System

Schedule E

 

Fees and Expenses

Schedule F

 

Schedule of Documents

Schedule G

 

Financial Covenants

 

 

 

Disclosure Schedule (3.2)

 

Places of Business; Corporate Names

Disclosure Schedule (3.6)

 

Real Estate

Disclosure Schedule (3.7)

 

Stock; Affiliates

Disclosure Schedule (3.9)

 

Taxes

Disclosure Schedule (3.11)

 

ERISA

Disclosure Schedule (3.12)

 

Litigation

Disclosure Schedule (3.13)

 

Intellectual Property

Disclosure Schedule (3.15)

 

Environmental Matters

Disclosure Schedule (3.16)

 

Insurance

Disclosure Schedule (3.22)

 

Broker’s Fees

Disclosure Schedule (5(b))

 

Indebtedness

Disclosure Schedule (5(e))

 

Liens

Disclosure Schedule (6.1)

 

Actions to Perfect Liens

 

 

 

 

 

 

Exhibit A

 

Form of Notice of Revolving Credit Advance

Exhibit B

 

[Intentionally Omitted]

Exhibit C

 

Form of Borrowing Base Certificate

Exhibit D

 

Form of Accounts Payable Analysis

Exhibit E

 

Form of Accounts Receivable Rollforward Analysis

Exhibit F

 

Form of Revolving Credit Note

Exhibit G

 

[Intentionally Omitted]

Exhibit H

 

Form of Secretarial Certificate

Exhibit I

 

Form of Power of Attorney

Exhibit J

 

Form of Certificate of Compliance

 

 

i


--------------------------------------------------------------------------------


This LOAN AND SECURITY AGREEMENT is dated as of March 6, 2007, and agreed to by
and between COMPLETE TOWER SOURCES, INC., a Louisiana corporation (“Borrower”),
and NEW STREAM COMMERCIAL FINANCE, LLC, a Delaware limited liability company
(“Lender”).

RECITALS

A.            Borrower desires to obtain the Loans and other financial
accommodations from Lender and Lender is willing to provide the Loans and
accommodations all in accordance with the terms of this Agreement.

B.            Capitalized terms used herein shall have the meanings assigned to
them in Schedule A and, for purposes of this Agreement and the other Loan
Documents, the rules of construction set forth in Schedule A shall govern.  All
schedules, attachments, addenda and exhibits hereto, or expressly identified to
this Agreement, are incorporated herein by reference, and taken together with
this Agreement, constitute but a single agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:


1.             AMOUNT AND TERMS OF CREDIT

1.1           Loans.  (a)  Subject to the terms and conditions of this
Agreement, from the Closing Date and until the Commitment Termination Date (i)
Lender agrees to make available to Borrower advances (each, a “Revolving Credit
Advance”) in an aggregate outstanding amount not to exceed the Borrowing
Availability, and (ii) Borrower may at its request from time to time borrow,
repay and reborrow under this Section 1.1.  The Revolving Credit Loan shall be
evidenced by, and be repayable in accordance with the terms of, the Revolving
Credit Note and this Agreement.


(B)           BORROWER SHALL REQUEST EACH REVOLVING CREDIT ADVANCE BY WRITTEN
NOTICE TO LENDER SUBSTANTIALLY IN THE FORM OF EXHIBIT A (EACH A “NOTICE OF
REVOLVING CREDIT ADVANCE”) GIVEN NO LATER THAN 11:00 A.M. NEW YORK CITY TIME ON
THE BUSINESS DAY OF THE PROPOSED ADVANCE.  LENDER SHALL BE FULLY PROTECTED UNDER
THIS AGREEMENT IN RELYING UPON, AND SHALL BE ENTITLED TO RELY UPON, (I) ANY
NOTICE OF REVOLVING CREDIT ADVANCE BELIEVED BY LENDER TO BE GENUINE, AND (II)
THE ASSUMPTION THAT THE PERSONS MAKING ELECTRONIC REQUESTS OR EXECUTING AND
DELIVERING A NOTICE OF REVOLVING CREDIT ADVANCE WERE DULY AUTHORIZED, UNLESS THE
RESPONSIBLE INDIVIDUAL ACTING THEREON FOR LENDER SHALL HAVE ACTUAL KNOWLEDGE TO
THE CONTRARY.  AS AN ACCOMMODATION TO BORROWER, LENDER MAY PERMIT TELEPHONIC,
ELECTRONIC, OR FACSIMILE REQUESTS FOR A REVOLVING CREDIT ADVANCE AND ELECTRONIC
OR FACSIMILE TRANSMITTAL OF INSTRUCTIONS, AUTHORIZATIONS, AGREEMENTS OR REPORTS
TO LENDER BY BORROWER.  UNLESS BORROWER SPECIFICALLY DIRECTS LENDER IN WRITING
NOT TO ACCEPT OR ACT UPON TELEPHONIC, FACSIMILE OR ELECTRONIC COMMUNICATIONS
FROM BORROWER, LENDER SHALL HAVE NO LIABILITY TO BORROWER FOR ANY LOSS OR DAMAGE
SUFFERED BY BORROWER AS A RESULT OF LENDER’S HONORING OF ANY REQUESTS, EXECUTION
OF ANY INSTRUCTIONS, AUTHORIZATIONS OR AGREEMENTS OR RELIANCE ON ANY REPORTS
COMMUNICATED TO IT


--------------------------------------------------------------------------------



TELEPHONICALLY, BY FACSIMILE OR ELECTRONICALLY AND PURPORTING TO HAVE BEEN SENT
TO LENDER BY BORROWER AND LENDER SHALL HAVE NO DUTY TO VERIFY THE ORIGIN OF ANY
SUCH COMMUNICATION OR THE IDENTITY OR AUTHORITY OF THE PERSON SENDING IT.


(C)           IN MAKING ANY LOAN HEREUNDER LENDER SHALL BE ENTITLED TO RELY UPON
THE MOST RECENT BORROWING BASE CERTIFICATE DELIVERED TO LENDER BY BORROWER AND
OTHER INFORMATION AVAILABLE TO LENDER.  LENDER SHALL BE UNDER NO OBLIGATION TO
MAKE ANY FURTHER REVOLVING CREDIT ADVANCE OR INCUR ANY OTHER OBLIGATION IF
BORROWER SHALL HAVE FAILED TO DELIVER A BORROWING BASE CERTIFICATE TO LENDER BY
THE TIME SPECIFIED IN SECTION 4.1(E).  AT LENDER’S OPTION, ALL PRINCIPAL,
INTEREST, FEES, COSTS, EXPENSES AND OTHER CHARGES PROVIDED FOR IN THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS MAY BE CHARGED DIRECTLY TO THE LOAN ACCOUNT(S) OF
BORROWER MAINTAINED BY LENDER.

1.2           Term and Prepayment.  (a)  Upon the Commitment Termination Date
the obligation of Lender to make Revolving Credit Advances and extend other
credit hereunder shall immediately terminate and Borrower shall pay to Lender in
full, in cash: (i) all outstanding Revolving Credit Advances and all accrued but
unpaid interest thereon; and (ii) all other non-contingent Obligations due to or
incurred by Lender.


(B)           IF THE REVOLVING CREDIT LOAN SHALL AT ANY TIME EXCEED THE
BORROWING AVAILABILITY, THEN BORROWER SHALL IMMEDIATELY REPAY THE REVOLVING
CREDIT LOAN IN THE AMOUNT OF SUCH EXCESS.


(C)           BORROWER SHALL HAVE THE RIGHT, AT ANY TIME UPON THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE TO LENDER TO (I) TERMINATE VOLUNTARILY BORROWER’S RIGHT TO
RECEIVE OR BENEFIT FROM, AND LENDER’S OBLIGATION TO MAKE AND TO INCUR, REVOLVING
CREDIT ADVANCES AND (II) PREPAY ALL OF THE OBLIGATIONS.  THE EFFECTIVE DATE OF
TERMINATION OF THE REVOLVING CREDIT LOAN SPECIFIED IN SUCH NOTICE SHALL BE THE
COMMITMENT TERMINATION DATE.


(D)           LENDER AND BORROWER MAY EXTEND THE STATED EXPIRY DATE UPON TERMS
AND CONDITIONS AS SET FORTH IN THE COMMITMENT LETTER AND SUCH OTHER TERMS AND
CONDITIONS SATISFACTORY AND ACCEPTABLE TO LENDER IN ITS DISCRETION.  IF THE
STATED EXPIRY DATE IS EXTENDED, NO ADDITIONAL CLOSING FEE OR COMMITMENT FEE
SHALL BE PAYABLE IN CONNECTION WITH SUCH EXTENSION.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO BE A COMMITMENT OR AGREEMENT BY LENDER TO EXTEND THE STATED
EXPIRY DATE, WHICH SHALL BE IN LENDER’S SOLE DISCRETION.

1.3           Use of Proceeds.  Borrower shall use the proceeds of the Loans, in
part, to refinance existing indebtedness, for transaction expenses, for working
capital and other general corporate purposes, and for such other purposes as set
forth in the Authorization to Pay Proceeds.

1.4           Single Loan.  The Loans and all of the other Obligations of
Borrower to Lender shall constitute one general obligation of Borrower secured
by all of the Collateral.

1.5           Interest.  (a)  Borrower shall pay interest to Lender on the
aggregate outstanding Revolving Credit Advances at a floating rate equal to the
greater of (i) 11% per annum and (ii) the Index Rate plus 2.75% per annum (the
“Revolving Credit Rate”).  All computations of interest shall be made by Lender
on the basis of a three hundred and sixty (360) day year, in each case for the
actual number of days occurring in the period for which such interest or fee is
payable.  The Index Rate is a floating

2


--------------------------------------------------------------------------------


rate determined for each day.  Each determination by Lender of an interest rate
and Fees hereunder shall be presumptive evidence of the correctness of such
rates and Fees.  Each determination by Lender of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.  In no
event will Lender charge interest at a rate that exceeds the Maximum Legal Rate.


(B)           INTEREST SHALL BE PAYABLE ON THE OUTSTANDING REVOLVING CREDIT
ADVANCES (I) IN ARREARS FOR THE PRECEDING CALENDAR MONTH ON THE FIRST DAY OF
EACH CALENDAR MONTH, (II) ON THE COMMITMENT TERMINATION DATE, AND (III) IF ANY
INTEREST ACCRUES OR REMAINS PAYABLE AFTER THE COMMITMENT TERMINATION DATE, UPON
DEMAND BY LENDER.


(C)           EFFECTIVE UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT UNDER
SECTION 7.1(A) AND FOR SO LONG AS SUCH EVENT OF DEFAULT SHALL BE CONTINUING, THE
REVOLVING CREDIT RATE SHALL AUTOMATICALLY BE INCREASED BY FOUR PERCENTAGE POINTS
(4%) PER ANNUM, AND EFFECTIVE UPON ANY OTHER EVENT OF DEFAULT AND FOR SO LONG AS
SUCH EVENT OF DEFAULT SHALL BE CONTINUING, THE REVOLVING CREDIT RATE SHALL
AUTOMATICALLY BE INCREASED BY TWO PERCENTAGE POINTS (2%) PER ANNUM (EACH SUCH
INCREASED RATE, THE “DEFAULT RATE”; PROVIDED, HOWEVER, IN NO EVENT SHALL THE
DEFAULT RATE EXCEED THE MAXIMUM LEGAL RATE), AND ALL OUTSTANDING OBLIGATIONS
SHALL CONTINUE TO ACCRUE INTEREST FROM THE DATE OF SUCH EVENT OF DEFAULT AT THE
DEFAULT RATE APPLICABLE TO SUCH OBLIGATIONS.


(D)           IF ANY INTEREST OR ANY OTHER PAYMENT (INCLUDING UNUSED LINE FEE,
COMMISSIONS AND COLLATERAL MONITORING FEES) TO LENDER UNDER THIS AGREEMENT
BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT DATE
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY AND INTEREST THEREON SHALL
BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.

1.6           Cash Management System.  On or prior to the Closing Date and until
the Termination Date, Borrower will establish and maintain the cash management
system described in Schedule D.  All payments in respect of the Collateral shall
be made to or deposited in the blocked or lockbox accounts described in Schedule
D in accordance with the terms thereof.

1.7           Fees.  Borrower agrees to pay to Lender the Fees set forth in
Schedule E.

1.8           Receipt of Payments.  Borrower shall make each payment under this
Agreement (not otherwise made pursuant to Section 1.9) without set-off,
counterclaim or deduction and free and clear of all Taxes not later than 12:00
noon New York City time on the day when due in lawful money of the United States
of America in immediately available funds to the Collection Account.  If
Borrower shall be required by law to deduct any Taxes from any payment to Lender
under any Loan Document, then the amount payable to Lender shall be increased so
that, after making all required deductions, Lender receives an amount equal to
that which it would have received had no such deductions been made.  For
purposes of computing interest and Fees, all payments shall be deemed received
by Lender on the first (1st) Business Day following receipt of immediately
available funds in the Collection Account.  For purposes of determining the
Borrowing Availability, payments shall be deemed received by Lender upon receipt
of immediately available funds in the Collection Account.

1.9           Application and Allocation of Payments.  Borrower irrevocably
agrees that Lender shall have the continuing and exclusive right to apply any
and all payments against the then due and payable Obligations in such order as
Lender may deem advisable.  Lender is authorized to, and at its option

3


--------------------------------------------------------------------------------


may (without prior notice or precondition and at any time or times), but shall
not be obligated to, make or cause to be made Revolving Credit Advances on
behalf of Borrower for: (a) payment of all Fees, expenses, indemnities, charges,
costs, principal, interest, or other Obligations owing by Borrower under this
Agreement or any of the other Loan Documents, (b) the payment, performance or
satisfaction of any of Borrower’s obligations with respect to preservation of
the Collateral, or (c) any premium in whole or in part required in respect of
any of the policies of insurance required by this Agreement, even if the making
of any such Revolving Credit Advance causes the outstanding balance of the
Revolving Credit Loan to exceed the Borrowing Availability, and Borrower agrees
to repay immediately, in cash, any amount by which the Revolving Credit Loan
exceeds the Borrowing Availability.

1.10         Accounting.  Lender is authorized to record on its books and
records the date and amount of each Loan and each payment of principal thereof
and such recordation shall constitute prima facie evidence of the accuracy of
the information so recorded absent manifest error.  Lender shall provide
Borrower on a monthly basis a statement and accounting of such recordations but
any failure on the part of the Lender to keep any such recordation (or any
errors therein) or to send a statement thereof to Borrower shall not in any
manner affect the obligation of Borrower to repay any of the Obligations. 
Except to the extent that Borrower shall, within thirty (30) days after such
statement and accounting is sent, notify Lender in writing of any objection
Borrower may have thereto (stating with particularity the basis for such
objection), such statement and accounting shall be deemed final, binding and
conclusive upon Borrower, absent manifest error.

1.11         Indemnity.  Borrower agrees to indemnify and hold Lender and its
Affiliates, and their respective employees, attorneys and agents (each, an
“Indemnified Person”), harmless from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and expenses of any kind or
nature whatsoever (including attorneys’ fees and disbursements and other costs
of investigation or defense, including those incurred upon any appeal) that may
be instituted or asserted against or incurred by any such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or with respect to the execution,
delivery, enforcement, performance and administration of, or in any other way
arising out of or relating to, this Agreement and the other Loan Documents or
any other documents or transactions contemplated by or referred to herein or
therein and any actions or failures to act with respect to any of the foregoing,
including any and all product liabilities, Environmental Liabilities, Taxes,
brokers’ fees and legal costs and expenses arising out of or incurred in
connection with disputes between or among any parties to any of the Loan
Documents (collectively, “Indemnified Liabilities”), except to the extent that
any such Indemnified Liability is finally determined by a court of competent
jurisdiction to have resulted solely from such Indemnified Person’s gross
negligence or willful misconduct.  NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR
LIABLE TO BORROWER, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR ANY ACT OR
FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR FOR INDIRECT, PUNITIVE, EXEMPLARY
OR CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.

4


--------------------------------------------------------------------------------


1.12         Borrowing Base; Reserves.  The Borrowing Base shall be determined
by Lender (including the eligibility of Accounts) based on the most recent
Borrowing Base Certificate delivered to Lender in accordance with Section 4.1(e)
and such other information available to Lender.  The Revolving Credit Loan shall
be subject to Lender’s continuing right to withhold from Borrowing Availability
reserves, and to increase and decrease such reserves from time to time, if and
to the extent that in Lender’s good faith credit judgment such reserves are
necessary, including to protect Lender’s interest in the Collateral or to
protect Lender against possible non-payment of Accounts for any reason by
Account Debtors or possible diminution of the value of any Collateral or
possible non-payment of any of the Obligations or for any Taxes or any amounts
due any landlord, lessor or any other Person by Borrower or in respect of any
state of facts that could constitute a Default.  Lender may, at its option,
implement reserves by designating as ineligible a sufficient amount of Accounts
that would otherwise be Eligible Accounts so as to reduce the Borrowing Base by
the amount of the intended reserves.


2.             CONDITIONS PRECEDENT

2.1           Conditions to the Initial Loans.  Lender shall not be obligated to
make any of the Loans perform any other action hereunder, until the following
conditions have been satisfied in a manner satisfactory to Lender in its sole
discretion, or waived in writing by Lender:


(A)           THE LOAN DOCUMENTS TO BE DELIVERED ON OR BEFORE THE CLOSING DATE
SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE APPROPRIATE PARTIES, ALL AS
SET FORTH IN THE SCHEDULE OF DOCUMENTS (SCHEDULE F);


(B)           LENDER SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT THAT THE
INSURANCE POLICIES PROVIDED FOR IN SECTION 3.16 ARE IN FULL FORCE AND EFFECT,
TOGETHER WITH APPROPRIATE EVIDENCE SHOWING LOSS PAYABLE OR ADDITIONAL INSURED
CLAUSES OR ENDORSEMENTS IN FAVOR OF LENDER AS REQUIRED UNDER SUCH SECTION;


(C)           AS OF THE CLOSING DATE, NET BORROWING AVAILABILITY SHALL BE NOT
LESS THAN $500,000 AFTER GIVING EFFECT TO THE INITIAL REVOLVING CREDIT ADVANCE
(ON A PRO FORMA BASIS, WITH TRADE PAYABLES BEING PAID CURRENTLY, AND EXPENSES
AND LIABILITIES BEING PAID IN THE ORDINARY COURSE OF BUSINESS AND WITHOUT
ACCELERATION OF SALES); AND


(D)           LENDER SHALL HAVE RECEIVED AN OPINION(S) OF COUNSEL TO THE
BORROWER WITH RESPECT TO THE LOAN DOCUMENTS IN FORM AND SUBSTANCE SATISFACTORY
TO LENDER.

2.2           Further Conditions to the Loans.  Lender shall not be obligated to
fund any Loan (including the initial Loans), if, as of the date thereof:


(A)           ANY REPRESENTATION OR WARRANTY BY BORROWER CONTAINED HEREIN OR IN
ANY OF THE OTHER LOAN DOCUMENTS SHALL BE UNTRUE OR INCORRECT AS OF SUCH DATE,
EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY
STATED TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE, SUCH REPRESENTATION
AND WARRANTY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE; OR


(B)           ANY EVENT OR CIRCUMSTANCE THAT HAS HAD OR REASONABLY COULD BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED SINCE THE CLOSING
DATE; OR

5


--------------------------------------------------------------------------------



(C)           ANY DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
AFTER GIVING EFFECT TO SUCH LOAN; OR


(D)           AFTER GIVING EFFECT TO SUCH LOAN, THE REVOLVING CREDIT LOAN WOULD
EXCEED THE BORROWING AVAILABILITY;

The request and acceptance by Borrower of the proceeds of any Loan shall be
deemed to constitute, as of the date of such request and the date of such
acceptance, (i) a representation and warranty by Borrower that the conditions in
this Section 2.2 have been satisfied and (ii) a restatement by Borrower of each
of the representations and warranties made by it in any Loan Document and a
reaffirmation by Borrower of the granting and continuance of Lender’s Liens
pursuant to the Loan Documents.


3.             REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS

To induce Lender to enter into this Agreement and to make the Loans, Borrower
represents and warrants to Lender (each of which representations and warranties
shall survive the execution and delivery of this Agreement), and promise to and
agree with Lender until the Termination Date as follows:

3.1           Corporate Existence; Compliance with Law.  Borrower: (a) is, as of
the Closing Date, and will continue to be (i) a corporation duly organized,
validly existing and in good standing under the laws of the State of Louisiana,
(ii) duly qualified to do business and in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect,
and (iii) in compliance with all Requirements of Law and Contractual
Obligations, except to the extent failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (b) has and will continue to have (i) the requisite
corporate power and authority and the legal right to execute, deliver and
perform its obligations under the Loan Documents, and to own, pledge, mortgage
or otherwise encumber and operate its properties, to lease the property it
operates under lease, and to conduct its business as now, heretofore or proposed
to be conducted, and (ii) all licenses, permits, franchises, rights, powers,
consents or approvals from or by all Persons or Governmental Authorities having
jurisdiction over Borrower that are necessary or appropriate for the conduct of
its business, except where the failure to maintain such licenses, permits,
franchises, rights, powers, consents or approvals could not reasonably be
expected to have a Material Adverse Effect.

3.2           Executive Offices; Corporate or Other Names.  (a) Borrower’s name
as it appears in official filings in the state of its incorporation, (b) the
type of entity of Borrower, (c) the organizational identification number issued
by Borrower’s state of incorporation or a statement that no such number has been
issued, (d) Borrower’s state of incorporation, and (e) the location of
Borrower’s chief executive office, corporate offices, warehouses, other
locations of Collateral and locations where records with respect to Collateral
are kept (including in each case the county of such locations) are as set forth
in Disclosure Schedule (3.2).  As of the Closing Date, during the prior five
years, except as set forth in Disclosure Schedule (3.2), Borrower has been known
as or conducted business in any other name (including trade names).  Borrower
has only one state of incorporation or organization.

6


--------------------------------------------------------------------------------


3.3           Corporate Power; Authorization; Enforceable Obligations.  The
execution, delivery and performance by Borrower of the Loan Documents to which
it is a party, and the creation of all Liens provided for herein and therein:
(a) are and will continue to be within Borrower’s power and authority; (b) have
been and will continue to be duly authorized by all necessary or proper action;
(c) are not and will not be in violation of any Requirement of Law or
Contractual Obligation of Borrower (d) do not and will not result in the
creation or imposition of any Lien (other than Permitted Encumbrances) upon any
of the Collateral; and (e) do not and will not require the consent or approval
of any Governmental Authority or any other Person.  As of the Closing Date, each
Loan Document shall have been duly executed and delivered on behalf of Borrower,
and each such Loan Document upon such execution and delivery shall be and will
continue to be a legal, valid and binding obligation of Borrower, enforceable
against it in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency and other similar laws affecting creditors’
rights generally.

3.4           Financial Statements and Projections; Books and Records.  (a) The
Financial Statements delivered by Borrower to Lender for its most recently ended
Fiscal Year and Fiscal Month, are true, correct and complete in all material
respects and reflect fairly and accurately the financial condition of Borrower
as of the date of each such Financial Statement in accordance with GAAP.  The
Projections most recently delivered by Borrower to Lender have been prepared in
good faith, with care and diligence and use assumptions that are reasonable
under the circumstances at the time such Projections were prepared and as of the
date delivered to Lender and all such assumptions are disclosed in the
Projections.


(B)           BORROWER SHALL KEEP ADEQUATE BOOKS AND RECORDS WITH RESPECT TO THE
COLLATERAL AND ITS BUSINESS ACTIVITIES IN WHICH PROPER ENTRIES, REFLECTING ALL
CONSOLIDATED AND CONSOLIDATING FINANCIAL TRANSACTIONS, AND PAYMENTS AND CREDITS
RECEIVED ON, AND ALL OTHER DEALINGS WITH, THE COLLATERAL, WILL BE MADE IN
ACCORDANCE WITH GAAP AND ALL REQUIREMENTS OF LAW AND ON A BASIS CONSISTENT WITH
THE FINANCIAL STATEMENTS.

3.5           Material Adverse Change.  Between the date of Borrower’s most
recently audited Financial Statements delivered to Lender and the Closing Date
and except as otherwise disclosed in writing to the Lender by Borrower: (a)
Borrower has not incurred any obligations, contingent or non-contingent
liabilities, or liabilities for Charges, long-term leases or unusual forward or
long-term commitments that are not reflected in the Projections delivered on the
Closing Date and which could, alone or in the aggregate, reasonably be expected
to have a Material Adverse Effect; (b) there has been no material deviation from
such Projections; and (c) no events have occurred that alone or in the aggregate
has had or could reasonably be expected to have a Material Adverse Effect.  No
Requirement of Law or Contractual Obligation of Borrower has or have had or
could reasonably be expected to have a Material Adverse Effect.  Borrower is not
in default, and to Borrower’s knowledge no third party is in default, under or
with respect to any of its Contractual Obligations, that alone or in the
aggregate has had or could reasonably be expected to have a Material Adverse
Effect.

3.6           Real Estate; Leasehold Property and Equipment.  The Real Property
listed in Disclosure Schedule (3.6) constitutes all of the Real Property owned,
leased, or used by Borrower in its business, and Borrower will not execute any
material agreement or contract in respect of such Real

7


--------------------------------------------------------------------------------


Property after the date of this Agreement, other than in the ordinary course of
business, without giving Lender prompt prior written notice thereof.  Borrower
holds and will continue to hold good and marketable leasehold title to all of
its owned real estate, and good and marketable title to all of its other
properties and assets, and valid and insurable leasehold interests in all of its
leases (both as lessor and lessee, sublessee or assignee), and none of the
properties and assets of Borrower are or will be subject to any Liens, except
Permitted Encumbrances.  With respect to the Real Property, Leasehold Property
and Equipment, Borrower shall use the Real Property, Leasehold Property and
Equipment with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with all applicable laws; and
Borrower shall assume all responsibility and liability arising from the use of
the Real Property, Leasehold Property and Equipment.

3.7           Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.  Except as set forth in Disclosure Schedule (3.7), as of the
Closing Date Borrower has no Subsidiaries, and is not engaged in any joint
venture or partnership with any other Person.  All of the issued and outstanding
Stock of Borrower (including all rights to purchase, options, warrants or
similar rights or agreements pursuant to which Borrower may be required to
issue, sell, repurchase or redeem any of its Stock) as of the Closing Date is
owned by each of the Stockholders (and in the amounts) set forth in Disclosure
Schedule (3.7).  All outstanding Indebtedness of Borrower as of the Closing Date
is described in Disclosure Schedule (5(b)).


3.8           GOVERNMENT REGULATION; PERMITS; MARGIN REGULATIONS.


(A)           BORROWER IS NOT SUBJECT TO OR REGULATED UNDER ANY FEDERAL OR STATE
STATUTE, RULE OR REGULATION THAT RESTRICTS OR LIMITS SUCH PERSON’S ABILITY TO
INCUR INDEBTEDNESS, PLEDGE ITS ASSETS, OR TO PERFORM ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS.  THE MAKING OF THE LOANS, THE APPLICATION OF THE PROCEEDS AND
REPAYMENT THEREOF, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS DO NOT AND WILL NOT VIOLATE ANY REQUIREMENT OF LAW BY BORROWER.


(B)           BORROWER IS NOT ENGAGED, NOR WILL IT ENGAGE, IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY “MARGIN
SECURITY” AS SUCH TERMS ARE DEFINED IN REGULATION U OF THE FEDERAL RESERVE BOARD
AS NOW AND HEREAFTER IN EFFECT (SUCH SECURITIES BEING REFERRED TO HEREIN AS
“MARGIN STOCK”).  BORROWER DOES NOT OWN ANY MARGIN STOCK, AND NONE OF THE
PROCEEDS OF THE LOANS OR OTHER EXTENSIONS OF CREDIT UNDER THIS AGREEMENT WILL BE
USED, DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF PURCHASING OR CARRYING ANY
MARGIN STOCK OR REDUCING OR RETIRING ANY INDEBTEDNESS THAT WAS ORIGINALLY
INCURRED TO PURCHASE OR CARRY ANY MARGIN STOCK.  BORROWER WILL NOT TAKE OR
PERMIT TO BE TAKEN ANY ACTION THAT MIGHT CAUSE ANY LOAN DOCUMENT TO VIOLATE ANY
REGULATION OF THE FEDERAL RESERVE BOARD.


(C)           BORROWER HAS OBTAINED ALL PERMITS, LICENSES, APPROVALS,
AUTHORIZATIONS, LICENSES, FILINGS, REGISTRATIONS, CONSENTS, PERMITS, EXEMPTIONS,
REGISTRATIONS, QUALIFICATIONS, DESIGNATIONS, DECLARATIONS, OR OTHER ACTIONS OR
UNDERTAKINGS, CONSENTS, CERTIFICATES, ORDERS OR AUTHORIZATIONS OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING, WITHOUT LIMITATION, ANY CERTIFICATES OF
PUBLIC CONVENIENCE AND ALL GRANTS, APPROVALS, LICENSES, FILINGS AND
REGISTRATIONS FROM OR TO THE FCC OR ANY PUC OR ANY OTHER COMMUNICATIONS
REGULATORY AUTHORITY OR UNDER COMMUNICATIONS LAW NECESSARY FOR THE LAWFUL
CONDUCT OF ITS BUSINESS AS PRESENTLY CONDUCTED, INCLUDING THE PROVISION OF THE
TELECOMMUNICATION SERVICES SET FORTH IN ANY PERMITS (THE “PERMITS”) UNLESS THE
FAILURE TO HAVE ANY OF THE SAME WOULD NOT

8


--------------------------------------------------------------------------------



INDIVIDUALLY OR IN THE AGGREGATE RESULT IN A MATERIAL ADVERSE EFFECT.  ALL OF
THE PERMITS ARE VALID AND SUBSISTING AND IN FULL FORCE AND EFFECT.  THERE ARE NO
INVESTIGATIONS, ACTIONS, CLAIMS OR PROCEEDINGS PENDING OR TO THE BEST OF
BORROWER’S KNOWLEDGE, AS THE RESULT OF THE PRACTICES OF BORROWER OR ANY OF ITS
AFFILIATES PURSUANT TO ANY VIOLATIONS OF OR FAILURE TO COMPLY WITH ANY
COMMUNICATIONS LAWS OR OTHERWISE, OR THREATENED IN WRITING THAT SEEK THE
REVOCATION, CANCELLATION, NON-RENEWAL, SUSPENSION OR MODIFICATION OF ANY OF THE
PERMITS EXCEPT WHERE SUCH INVESTIGATIONS, ACTIONS, CLAIMS OR PROCEEDINGS COULD
NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  LENDER WILL NOT,
BY REASON OF THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS, BE SUBJECT TO THE REGULATION OR CONTROL OF EITHER THE
FCC OR ANY PUC.

3.9           Taxes; Charges.  Except as disclosed in Disclosure Schedule (3.9)
all tax returns, reports and statements required by any Governmental Authority
to be filed by Borrower have, as of the Closing Date, been filed and will, until
the Termination Date, be filed with the appropriate Governmental Authority,
except where the failure to file such tax returns, reports and statements could
not reasonably be expected to have a Material Adverse Effect, and no tax Lien
has been filed against Borrower or its property.  Proper and accurate amounts
have been and will be withheld by Borrower from its employees for all periods in
compliance with all Requirements of Law and such withholdings have and will be
timely paid to the appropriate Governmental Authorities, except where the
failure to comply with such Requirements of Law could not reasonably be expected
to have a Material Adverse Effect.  Disclosure Schedule (3.9) sets forth as of
the Closing Date those taxable years for which Borrower’s tax returns are
currently being audited by the IRS or any other applicable Governmental
Authority and any assessments or threatened assessments in connection with such
audit, or otherwise currently outstanding.  Except as described on Disclosure
Schedule (3.9), Borrower is not liable for any Charges: (a) under any agreement
(including any tax sharing agreements or agreement extending the period of
assessment of any Charges) or (b) to Borrower’s knowledge, as a transferee.  As
of the Closing Date, except as described on Disclosure Schedule (3.9), Borrower
has not agreed or been requested to make any adjustment under IRC Section
481(a), by reason of a change in accounting method or otherwise, which could
reasonably be expected to have a Material Adverse Effect.

3.10         Payment of Obligations.  Borrower will pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all of its Charges and other obligations of whatever nature, except where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of Borrower and none of the Collateral
is or could reasonably be expected to become subject to any Lien or forfeiture
or loss as a result of such contest.

3.11         ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other existing ERISA Events, could
reasonably be expected to result in a liability of Borrower of more than the
Minimum Actionable Amount.  Except as disclosed in Disclosure Schedule (3.11),
the present value of all accumulated benefit obligations of Borrower under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
Financial Statements reflecting such amounts, exceed the fair market value of
the assets of such Plan by more than the Minimum Actionable Amount, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Account
Standards No. 87) did not,

9


--------------------------------------------------------------------------------


as of the date of the most recent Financial Statements reflecting such amounts,
exceed the fair market value of the assets of such underfunded Plans by more
than the Minimum Actionable Amount.  Neither Borrower nor any ERISA Affiliate
has incurred or reasonably expects to incur any Withdrawal Liability in excess
of the Minimum Actionable Amount.

3.12         Litigation.  No Litigation is pending or, to the knowledge of
Borrower, threatened by or against Borrower or against Borrower’s properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.  Except as set forth in Disclosure
Schedule (3.12), as of the Closing Date there is no Litigation pending or to the
knowledge of Borrower threatened against Borrower that seeks damages in excess
of $250,000 or injunctive relief or alleges criminal misconduct of Borrower. 
Borrower shall notify Lender promptly in writing upon learning of the existence,
threat or commencement of any Litigation against Borrower, any ERISA Affiliate
or any Plan or any allegation of Criminal misconduct against Borrower.

3.13         Intellectual Property.  As of the Closing Date, all material
registered Intellectual Property owned or used by Borrower is listed, together
with application or registration numbers, where applicable, in Disclosure
Schedule (3.13).  Borrower owns, or is licensed to use, all Intellectual
Property necessary to conduct its business as currently conducted except for
such Intellectual Property the failure of which to own or license could not
reasonably be expected to have a Material Adverse Effect.  Borrower will
maintain the patenting and registration of all Intellectual Property necessary
to conduct its business as currently conducted (except for such Intellectual
Property the failure of which to own or license could not reasonably be expected
to have a Material Adverse Effect) with the United States Patent and Trademark
Office, the United States Copyright Office, or other appropriate Governmental
Authority and Borrower will promptly patent or register, as the case may be, all
new Intellectual Property and notify Lender in writing five (5) Business Days
prior to filing any such new patent or registration.

3.14         Full Disclosure.  No information contained in any Loan Document,
the Financial Statements or any written statement furnished by or on behalf of
Borrower under any Loan Document, or to induce Lender to execute the Loan
Documents, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.

3.15         Hazardous Materials.  Except as set forth in Disclosure Schedule
(3.15), as of the Closing Date, (a) each Real Property location owned, leased or
occupied by Borrower is maintained free of contamination from any Hazardous
Material, (b) Borrower is not subject to any Environmental Liabilities or, to
Borrower’s knowledge, potential Environmental Liabilities, in excess of $250,000
in the aggregate, (c) no notice has been received by Borrower identifying it as
a “potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of Borrower, there are no facts,
circumstances or conditions that may result in Borrower being identified as a
“potentially responsible party” under CERCLA or analogous state statutes; and
(d) Borrower has provided to Lender copies of all existing environmental
reports, reviews and audits and all written information pertaining to actual or
potential Environmental Liabilities, in each case relating to Borrower.
 Borrower: (i) shall comply in all material respects with all applicable
Environmental Laws and environmental permits; (ii) shall notify Lender in
writing within seven (7)

10


--------------------------------------------------------------------------------


days if and when it becomes aware of any Release, on, at, in, under, above, to,
from or about any of its Real Property; and (iii) shall promptly forward to
Lender a copy of any order, notice, permit, application, or any communication or
report received by it in connection with any such Release.

3.16         Insurance.  As of the Closing Date, Disclosure Schedule (3.16)
lists all insurance of any nature maintained for current occurrences by
Borrower, as well as a summary of the terms of such insurance.  Borrower shall
deliver to Lender certified copies and endorsements to all of its and those of
its Subsidiaries (if any) (a) “All Risk” insurance policies naming Lender loss
payee, and (b) general liability and other liability policies naming Lender as
an additional insured.  All policies of insurance on real and personal property
will contain an endorsement, in form and substance acceptable to Lender, showing
loss payable to Lender (Form 438 BFU or equivalent).  Such endorsement, or an
independent instrument furnished to Lender, will provide that the insurance
companies will give Lender at least thirty (30) days’ prior written notice
before any such policy or policies of insurance shall be altered or canceled and
that no act or default of Borrower or any other Person shall affect the right of
Lender to recover under such policy or policies of insurance in case of loss or
damage.  Borrower shall direct all present and future insurers under its “All
Risk” policies of insurance to pay all proceeds payable thereunder directly to
Lender.  If any insurance proceeds are paid by check, draft or other instrument
payable to Borrower and Lender jointly, Lender may endorse Borrower’s name
thereon and do such other things as Lender may deem advisable to reduce the same
to cash.

3.17         Deposit and Disbursement Accounts.  Attachment I to Schedule D
lists all banks and other financial institutions at which Borrower maintains
deposits and/or other accounts, including the Disbursement Account, and such
Attachment correctly identifies the name, address and telephone number of each
such depository, the name in which the account is held, a description of the
purpose of the account, and the complete account number.

3.18         Accounts.  As of the date of each Borrowing Base Certificate
delivered to Lender, each Account listed thereon as an Eligible Account shall be
an Eligible Account.  Borrower has not made, and will not make, any agreement
with any Account Debtor for any extension of time for the payment of any
Account, any compromise or settlement for less than the full amount thereof, any
release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance for prompt or early payment allowed by
Borrower in the ordinary course of its business consistent with historical
practice and as previously disclosed to Lender in writing. Disclosure Schedule
(3.18) sets forth each Contract of the Borrower with any Account Debtor that
gives such Account Debtor the right (under such Contract, under common law or
otherwise) to offset any Accounts for Borrower’s failure to perform under such
Contract and Borrower has obtained an offset waiver for each such contract in
form and substance satisfactory to Lender.  With respect to the Accounts pledged
as collateral pursuant to any Loan Document (a) the amounts shown on all
invoices, statements and reports that may be delivered to the Lender with
respect thereto are actually and absolutely owing to Borrower as indicated
thereon and are not in any way contingent; (b) no payments have been or shall be
made thereon except payments immediately delivered to the applicable accounts
described in paragraph 1 to Schedule D or the Lender as required hereunder; and
(c) to Borrower’s knowledge all Account Debtors have the capacity to contract.
Borrower shall notify Lender promptly of any event or circumstance that to
Borrower’s knowledge would cause Lender to consider any then existing Account as
no longer constituting an Eligible Account.

11


--------------------------------------------------------------------------------


3.19         Conduct of Business.  Borrower (a) shall conduct its business
substantially as now conducted or as otherwise permitted hereunder, and (b)
shall at all times maintain, preserve and protect all of the Collateral and
Borrower’s other property, used or useful in the conduct of its business and
keep the same in good repair, working order and condition and make, or cause to
be made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices.


3.20         ANTI-TERRORISM LAWS.


(A)           NEITHER BORROWER NOR, TO THE KNOWLEDGE OF BORROWER, ANY OF ITS
AFFILIATES IS IN VIOLATION OF ANY LAWS RELATING TO TERRORISM OR MONEY LAUNDERING
(“ANTI-TERRORISM LAWS”), INCLUDING EXECUTIVE ORDER NO. 13224 ON TERRORIST
FINANCING, EFFECTIVE SEPTEMBER 24, 2001 (THE “EXECUTIVE ORDER”), AND THE UNITING
AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT
AND OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW 107-56.


(B)           NEITHER BORROWER NOR, TO THE KNOWLEDGE OF BORROWER, ANY AFFILIATE
OR OTHER AGENT OF BORROWER ACTING OR BENEFITING IN ANY CAPACITY IN CONNECTION
WITH THE LOANS IS ANY OF THE FOLLOWING: (I) A PERSON THAT IS LISTED IN THE ANNEX
TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER; (II) A
PERSON OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF OF, ANY PERSON THAT IS
LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, THE
EXECUTIVE ORDER; (III) A PERSON WITH WHICH THE LENDER IS PROHIBITED FROM DEALING
OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW; (IV) A
PERSON THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR SUPPORTS “TERRORISM” AS
DEFINED IN THE EXECUTIVE ORDER; OR (V) A PERSON THAT IS NAMED AS A “SPECIALLY
DESIGNATED NATIONAL AND BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY
THE U.S. TREASURY DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS
OFFICIAL WEBSITE OR ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL
PUBLICATION OF SUCH LIST.


(C)           NEITHER BORROWER NOR, TO THE KNOWLEDGE OF BORROWER, ANY AGENT OF
ANY AFFILIATE ACTING IN ANY CAPACITY IN CONNECTION WITH THE LOANS (I) CONDUCTS
ANY BUSINESS OR ENGAGES IN MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS
OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON DESCRIBED IN PARAGRAPH (B)
ABOVE, (II) DEALS IN, OR OTHERWISE ENGAGES IN ANY TRANSACTION RELATING TO, ANY
PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER, OR
(III) ENGAGES IN OR CONSPIRES TO ENGAGE IN ANY TRANSACTION THAT EVADES OR
AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY
OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM LAW.

3.21         Further Assurances.  At any time and from time to time, upon the
written request of Lender and at the sole expense of Borrower, Borrower shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further action as Lender may reasonably deem necessary
(a) to obtain the full benefits of this Agreement and the other Loan Documents,
(b) to protect, preserve and maintain Lender’s rights in any Collateral, or (c)
to enable Lender to exercise all or any of the rights and powers herein granted.

3.22         Brokers.  Except as set forth on Disclosure Schedule (3.22), no
broker or finder acting on behalf of Borrower or Affiliate thereof brought about
the obtaining, making or closing of the Loans and neither Borrower nor any
Affiliate of Borrower has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

12


--------------------------------------------------------------------------------


3.23         Solvency.  Both before and after giving effect to (a) the Loans to
be made or incurred on the Closing Date or such other date as Loans requested
hereunder are made or incurred, (b) the disbursement of the proceeds of such
Loans pursuant to the instructions of Borrower, and (c) the payment and accrual
of all transaction costs in connection with the foregoing, Borrower is and will
be Solvent.  With respect thereto, Lender shall have received an executed
Officer’s Certificate, in form and substance satisfactory to Lender, certifying
the Borrower is Solvent as of the Closing Date and after giving effect to the
initial transactions contemplated hereunder.

3.24         Indenture Designation.  The Obligations hereunder are “Designated
Secured Indebtedness” under the Indenture. The execution and delivery of this
Agreement is expressly conditioned upon the subordination of the Securities (as
defined in the Indenture) to the indefeasible payment in full of the
Obligations.


4.             FINANCIAL MATTERS; REPORTS

4.1           Reports and Notices.  From the Closing Date until the Termination
Date, Borrower shall deliver to Lender:


(A)           WITHIN FIVE (5) DAYS FOLLOWING THE END OF EACH FISCAL MONTH, OR
SUCH OTHER TIME AS LENDER MAY REQUEST, AN ACCOUNTS RECEIVABLE AGING AND ACCOUNTS
PAYABLE AGING (AND INCLUDING INFORMATION INDICATING THE AMOUNTS OWING TO OWNERS
AND LESSORS OF LEASED PREMISES, WAREHOUSES, PROCESSORS AND OTHER THIRD PARTIES
FROM TIME TO TIME IN POSSESSION OF ANY COLLATERAL);


(B)           WITHIN FIFTEEN (15) DAYS FOLLOWING THE END OF EACH FISCAL MONTH,
AN AGED TRIAL BALANCE BY ACCOUNT DEBTOR (AS REQUESTED BY LENDER) AND AS SOON AS
AVAILABLE BUT IN NO EVENT LATER THAN FIFTEEN (15) DAYS FOLLOWING THE END OF EACH
FISCAL MONTH, A RECONCILIATION OF THE AGED TRIAL BALANCE (AS THE CASE MAY BE) TO
THE BORROWER’S GENERAL LEDGER AND FROM THE GENERAL LEDGER TO THE FINANCIAL
STATEMENTS FOR SUCH FISCAL MONTH ACCOMPANIED BY SUPPORTING DETAIL AND
DOCUMENTATION AS LENDER MAY REQUEST;


(C)           WITHIN FIFTEEN (15) DAYS FOLLOWING THE END OF EACH FISCAL MONTH,
AN ACCOUNTS PAYABLE ANALYSIS IN THE FORM OF EXHIBIT D (TOGETHER WITH AN ACCOUNTS
PAYABLE AGING) AND AN ACCOUNTS RECEIVABLE ROLL FORWARD ANALYSIS IN THE FORM OF
EXHIBIT E, EACH CERTIFIED AS TRUE AND CORRECT BY THE CHIEF FINANCIAL OFFICER OF
BORROWER OR SUCH OTHER OFFICER AS IS ACCEPTABLE TO LENDER;


(D)           WITHIN THIRTY (30) DAYS FOLLOWING THE END OF EACH FISCAL MONTH,
THE FINANCIAL STATEMENTS FOR SUCH FISCAL MONTH, WHICH SHALL PROVIDE COMPARISONS
TO BUDGET AND ACTUAL RESULTS FOR THE CORRESPONDING PERIOD DURING THE PRIOR
FISCAL YEAR, BOTH ON A MONTHLY AND YEAR-TO-DATE BASIS, AND ACCOMPANIED BY A
CERTIFICATION IN THE FORM OF EXHIBIT J BY THE CHIEF EXECUTIVE OFFICER OR CHIEF
FINANCIAL OFFICER OF BORROWER THAT SUCH FINANCIAL STATEMENTS ARE COMPLETE AND
CORRECT, THAT THERE WAS NO DEFAULT (OR SPECIFYING THOSE DEFAULTS OF WHICH HE OR
SHE WAS AWARE), AND SHOWING IN REASONABLE DETAIL THE CALCULATIONS USED IN
DETERMINING COMPLIANCE WITH THE FINANCIAL COVENANTS HEREUNDER;


(E)           AS FREQUENTLY AS LENDER MAY REQUEST AND IN ANY EVENT NO LATER THAN
FIFTEEN (15) DAYS FOLLOWING THE END OF EACH FISCAL MONTH, A BORROWING BASE
CERTIFICATE IN THE FORM OF EXHIBIT C AS OF THE LAST DAY OF THE PREVIOUS FISCAL
MONTH DETAILING INELIGIBLE ACCOUNTS FOR ADJUSTMENT TO THE

13


--------------------------------------------------------------------------------



BORROWING BASE, CERTIFIED AS TRUE AND CORRECT BY THE CHIEF FINANCIAL OFFICER OF
BORROWER OR SUCH OTHER OFFICER AS IS ACCEPTABLE TO LENDER;


(F)            WITHIN FORTY-FIVE (45) DAYS FOLLOWING THE END OF EACH FISCAL
QUARTER, THE FINANCIAL STATEMENTS FOR SUCH FISCAL QUARTER, WHICH SHALL PROVIDE
COMPARISONS TO BUDGET AND ACTUAL RESULTS FOR THE CORRESPONDING PERIOD DURING THE
PRIOR FISCAL YEAR, BOTH ON A QUARTERLY AND YEAR-TO-DATE BASIS, AND ACCOMPANIED
BY A CERTIFICATION IN THE FORM OF EXHIBIT J BY THE CHIEF EXECUTIVE OFFICER OR
CHIEF FINANCIAL OFFICER OF BORROWER THAT SUCH FINANCIAL STATEMENTS ARE COMPLETE
AND CORRECT, THAT THERE WAS NO DEFAULT (OR SPECIFYING THOSE DEFAULTS OF WHICH HE
OR SHE WAS AWARE), AND SHOWING IN REASONABLE DETAIL THE CALCULATIONS USED IN
DETERMINING COMPLIANCE WITH THE FINANCIAL COVENANTS HEREUNDER;


(G)           WITHIN ONE HUNDRED AND FIVE (105) DAYS FOLLOWING THE CLOSE OF EACH
FISCAL YEAR, THE FINANCIAL STATEMENTS FOR SUCH FISCAL YEAR CERTIFIED WITHOUT
QUALIFICATION BY AN INDEPENDENT CERTIFIED ACCOUNTING FIRM ACCEPTABLE TO LENDER,
WHICH SHALL PROVIDE COMPARISONS TO THE PRIOR FISCAL YEAR, AND SHALL BE
ACCOMPANIED BY ANY MANAGEMENT LETTER THAT MAY BE ISSUED AND ACCOMPANIED BY A
CERTIFICATION IN THE FORM OF EXHIBIT J BY THE CHIEF EXECUTIVE OFFICER OR CHIEF
FINANCIAL OFFICER OF BORROWER THAT SUCH FINANCIAL STATEMENTS ARE COMPLETE AND
CORRECT, THAT THERE WAS NO DEFAULT (OR SPECIFYING THOSE DEFAULTS OF WHICH HE OR
SHE WAS AWARE), AND SHOWING IN REASONABLE DETAIL THE CALCULATIONS USED IN
DETERMINING COMPLIANCE WITH THE FINANCIAL COVENANTS HEREUNDER;


(H)           WITHIN THIRTY (30) DAYS FOLLOWING THE END OF EACH FISCAL YEAR, AN
ANNUAL OPERATING PLAN FOR BORROWER, APPROVED BY THE BOARD OF DIRECTORS OF
BORROWER, FOR THE FOLLOWING YEAR, WHICH WILL INCLUDE A STATEMENT OF ALL OF THE
MATERIAL ASSUMPTIONS ON WHICH SUCH PLAN IS BASED, WILL INCLUDE MONTHLY BALANCE
SHEETS AND A MONTHLY BUDGET FOR THE FOLLOWING YEAR AND WILL INTEGRATE SALES,
GROSS PROFITS, OPERATING EXPENSES, OPERATING PROFIT, CASH FLOW PROJECTIONS AND
BORROWING AVAILABILITY PROJECTIONS ALL PREPARED ON THE SAME BASIS AND IN SIMILAR
DETAIL AS THAT ON WHICH OPERATING RESULTS ARE REPORTED (AND IN THE CASE OF CASH
FLOW PROJECTIONS, REPRESENTING MANAGEMENT’S GOOD FAITH ESTIMATES OF FUTURE
FINANCIAL PERFORMANCE BASED ON HISTORICAL PERFORMANCE), AND INCLUDING PLANS FOR
PERSONNEL, CAPITAL EXPENDITURES AND FACILITIES;


(I)            NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE CLOSE OF EACH FISCAL
YEAR, THE PROJECTIONS, WHICH WILL BE PREPARED BY BORROWER IN GOOD FAITH, WITH
CARE AND DILIGENCE, AND USING ASSUMPTIONS THAT ARE REASONABLE UNDER THE
CIRCUMSTANCES AT THE TIME SUCH PROJECTIONS ARE DELIVERED TO LENDER AND DISCLOSED
THEREIN WHEN DELIVERED;


(J)            WITHIN FORTY-FIVE (45) DAYS FOLLOWING THE END OF EACH FISCAL
QUARTER, THE FINANCIAL STATEMENTS FOR SUCH FISCAL QUARTER FOR PARENT, WHICH
SHALL PROVIDE COMPARISONS TO ACTUAL RESULTS FOR THE CORRESPONDING PERIOD DURING
THE PRIOR FISCAL YEAR, BOTH ON A QUARTERLY AND YEAR-TO-DATE BASIS, AND
ACCOMPANIED BY A CERTIFICATION IN THE FORM OF EXHIBIT J BY THE CHIEF EXECUTIVE
OFFICER OR CHIEF FINANCIAL OFFICER OF PARENT THAT SUCH FINANCIAL STATEMENTS ARE
COMPLETE AND CORRECT;


(K)           WITHIN ONE HUNDRED AND FIVE (105) DAYS FOLLOWING THE CLOSE OF EACH
FISCAL YEAR FOR PARENT, THE FINANCIAL STATEMENTS FOR SUCH FISCAL YEAR CERTIFIED
WITHOUT QUALIFICATION BY AN INDEPENDENT CERTIFIED ACCOUNTING FIRM ACCEPTABLE TO
LENDER, WHICH SHALL PROVIDE COMPARISONS TO ACTUAL RESULTS FOR THE PRIOR FISCAL
YEAR, AND SHALL BE ACCOMPANIED BY ANY MANAGEMENT LETTER THAT MAY

14


--------------------------------------------------------------------------------



BE ISSUED AND ACCOMPANIED BY A CERTIFICATION IN THE FORM OF EXHIBIT J BY THE
CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER OF PARENT THAT SUCH FINANCIAL
STATEMENTS ARE COMPLETE AND CORRECT; AND


(L)            ALL THE REPORTS AND OTHER INFORMATION AS LENDER MAY REASONABLY
REQUEST FROM TIME TO TIME.

4.2           Financial Covenants.  Borrower shall not breach any of the
financial covenants set forth in Schedule G.  For purposes of Section 7.1, a
breach of a financial covenant set forth in Schedule G shall be deemed to have
occurred as of any date of determination by Lender or as of the last day of any
specified measurement period, regardless of when the Financial Statements
reflecting such breach are delivered to Lender.

4.3           Other Reports and Information.  Borrower shall advise Lender
promptly, in reasonable detail, of: (a) any Lien, other than Permitted
Encumbrances, attaching to or asserted against any of the Collateral or any
occurrence causing a material loss or decline in value of any Collateral and the
estimated (or actual, if available) amount of such loss or decline; (b) any
material change in the composition of the Collateral; and (c) the occurrence of
any Default or other event that has had or could reasonably be expected to have
a Material Adverse Effect.  Borrower shall, upon request of Lender, furnish to
Lender such other reports and information in connection with the affairs,
business, financial condition, operations, prospects or management of Borrower
or the Collateral as Lender may request, all in reasonable detail.


5.             NEGATIVE COVENANTS

Borrower covenants and agrees that, without Lender’s prior written consent, from
the Closing Date until the Termination Date, Borrower shall not, directly or
indirectly, by operation of law or otherwise:


(A)           FORM ANY SUBSIDIARY OR MERGE WITH, CONSOLIDATE WITH, ACQUIRE ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OR STOCK OF, OR OTHERWISE COMBINE WITH OR
MAKE ANY INVESTMENT IN OR, EXCEPT AS PROVIDED IN SECTION 5(C) BELOW, LOAN OR
ADVANCE TO, ANY PERSON;


(B)           CANCEL ANY DEBT OWING TO IT OR CREATE, INCUR, ASSUME OR PERMIT TO
EXIST ANY INDEBTEDNESS, EXCEPT: (I) THE OBLIGATIONS, (II) INDEBTEDNESS EXISTING
AS OF THE CLOSING DATE SET FORTH IN DISCLOSURE SCHEDULE (5(B)), (III) DEFERRED
TAXES, (IV) BY ENDORSEMENT OF INSTRUMENTS OR ITEMS OF PAYMENT FOR DEPOSIT TO THE
GENERAL ACCOUNT OF BORROWER, (V) FOR GUARANTEED INDEBTEDNESS INCURRED FOR THE
BENEFIT OF BORROWER IF THE PRIMARY OBLIGATION IS PERMITTED BY THIS AGREEMENT;
AND (VI) ADDITIONAL INDEBTEDNESS (INCLUDING PURCHASE MONEY INDEBTEDNESS)
INCURRED AFTER THE CLOSING DATE IN AN AGGREGATE OUTSTANDING AMOUNT NOT EXCEEDING
$500,000;


(C)           ENTER INTO ANY LENDING, BORROWING OR OTHER COMMERCIAL TRANSACTION
WITH ANY OF ITS EMPLOYEES, DIRECTORS OR AFFILIATES (INCLUDING UPSTREAMING AND
DOWNSTREAMING OF CASH AND INTERCOMPANY ADVANCES AND PAYMENTS BY BORROWER THAT
ARE NOT OTHERWISE PERMITTED HEREUNDER) OTHER THAN LOANS OR ADVANCES TO EMPLOYEES
IN THE ORDINARY COURSE OF BUSINESS IN AN AGGREGATE OUTSTANDING AMOUNT NOT
EXCEEDING $100,000;

15


--------------------------------------------------------------------------------



(D)           MAKE ANY CHANGES IN ANY OF ITS BUSINESS OBJECTIVES, PURPOSES, OR
OPERATIONS THAT COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT REPAYMENT OF
THE OBLIGATIONS OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT OR ENGAGE IN ANY BUSINESS OTHER THAN THAT PRESENTLY ENGAGED IN OR
PROPOSED TO BE ENGAGED IN THE PROJECTIONS DELIVERED TO LENDER ON THE CLOSING
DATE OR AMEND ITS CHARTER OR BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS;


(E)           CREATE OR PERMIT ANY LIEN ON ANY OF ITS PROPERTIES OR ASSETS,
EXCEPT FOR PERMITTED ENCUMBRANCES;


(F)            SELL, TRANSFER, ISSUE, CONVEY, ASSIGN OR OTHERWISE DISPOSE OF ANY
OF ITS ASSETS OR PROPERTIES, INCLUDING ITS ACCOUNTS OR ANY SHARES OF ITS STOCK
OR ENGAGE IN ANY SALE-LEASEBACK, SYNTHETIC LEASE OR SIMILAR TRANSACTION
(PROVIDED, THAT THE FOREGOING SHALL NOT PROHIBIT THE SALE OF INVENTORY OR
OBSOLETE OR UNNECESSARY EQUIPMENT IN THE ORDINARY COURSE OF ITS BUSINESS);


(G)           CHANGE (I) ITS NAME AS IT APPEARS IN OFFICIAL FILINGS IN THE STATE
OF ITS INCORPORATION OR ORGANIZATION, (II) ITS CHIEF EXECUTIVE OFFICE, CORPORATE
OFFICES, WAREHOUSES OR OTHER COLLATERAL LOCATIONS, OR LOCATION OF ITS RECORDS
CONCERNING THE COLLATERAL, (III) THE TYPE OF LEGAL ENTITY THAT IT IS, (IV) ITS
ORGANIZATION IDENTIFICATION NUMBER, IF ANY, ISSUED BY ITS STATE OF INCORPORATION
OR ORGANIZATION, OR (V) ITS STATE OF INCORPORATION OR ORGANIZATION, OR ACQUIRE,
LEASE OR USE ANY REAL ESTATE AFTER THE CLOSING DATE WITHOUT SUCH PERSON, IN EACH
INSTANCE, GIVING THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF TO LENDER AND
TAKING ALL ACTIONS DEEMED NECESSARY OR APPROPRIATE BY LENDER TO CONTINUOUSLY
PROTECT AND PERFECT LENDER’S LIENS UPON THE COLLATERAL;


(H)           ESTABLISH ANY DEPOSITORY OR OTHER BANK ACCOUNT OF ANY KIND WITH
ANY FINANCIAL INSTITUTION (OTHER THAN THE ACCOUNTS SET FORTH IN ATTACHMENT 1 TO
SCHEDULE D) WITHOUT LENDER’S PRIOR WRITTEN CONSENT;


(I)            MAKE OR PERMIT ANY RESTRICTED PAYMENT EXCEPT FOR (I) MANAGEMENT,
CONSULTING OR OTHER FEES FOR MANAGEMENT OR SIMILAR SERVICES OF PARENT TO
BORROWER FOR LEGAL, ACCOUNTING, INSURANCE (INCLUDING PREMIUMS FOR SUCH
INSURANCE), MARKETING, PAYROLL AND SIMILAR TYPES OF SERVICES PAID FOR BY PARENT
TO OR ON BEHALF OF BORROWER AND (II) IN THE EVENT THE BORROWER FILES A
CONSOLIDATED INCOME TAX RETURN WITH PARENT, BORROWER MAY MAKE DISTRIBUTIONS TO
PARENT TO PERMIT PARENT TO PAY FEDERAL AND STATE INCOME TAXES THEN DUE AND
OWING, FRANCHISE TAXES AND OTHER SIMILAR LICENSING EXPENSES INCURRED IN THE
ORDINARY COURSE OF BUSINESS PROVIDED, THAT THE AMOUNT OF SUCH DISTRIBUTION SHALL
NOT BE GREATER, NOR THE RECEIPT BY THE BORROWER OF TAX BENEFITS LESS, THAN THEY
WOULD HAVE BEEN HAD THE BORROWER NOT FILED A CONSOLIDATED RETURN WITH PARENT;


(J)            (I) KNOWINGLY CONDUCT ANY BUSINESS OR ENGAGE IN MAKING OR
RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF
ANY PERSON DESCRIBED IN SECTION 3.20 ABOVE, (II) KNOWINGLY DEAL IN, OR OTHERWISE
ENGAGE IN ANY TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY
BLOCKED PURSUANT TO THE EXECUTIVE ORDER OR ANY OTHER ANTI-TERRORISM LAW, (III)
KNOWINGLY ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT EVADES OR
AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY
OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM LAW (AND BORROWER SHALL
DELIVER TO THE LENDER ANY CERTIFICATION OR OTHER EVIDENCE REQUESTED FROM TIME TO
TIME BY LENDER IN ITS REASONABLE DISCRETION, CONFIRMING BORROWER’S COMPLIANCE
WITH THIS SECTION), OR (IV) CAUSE OR PERMIT ANY OF THE FUNDS OF BORROWER THAT
ARE USED TO REPAY THE LOANS TO BE

16


--------------------------------------------------------------------------------



DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT THE MAKING OF THE LOANS
WOULD BE IN VIOLATION OF LAW; OR


(K)           KNOWINGLY CAUSE OR PERMIT (I) ANY OF THE FUNDS OR PROPERTIES OF
BORROWER THAT ARE USED TO REPAY THE LOANS TO CONSTITUTE PROPERTY OF, OR BE
BENEFICIALLY OWNED DIRECTLY OR INDIRECTLY BY, ANY PERSON SUBJECT TO SANCTIONS OR
TRADE RESTRICTIONS UNDER UNITED STATES LAW (“EMBARGOED PERSON” OR “EMBARGOED
PERSONS”) THAT IS IDENTIFIED ON (A) THE “LIST OF SPECIALLY DESIGNATED NATIONALS
AND BLOCKED PERSONS” (THE “SDN LIST”) MAINTAINED BY OFAC AND/OR ON ANY OTHER
SIMILAR LIST (“OTHER LIST”) MAINTAINED BY OFAC PURSUANT TO ANY AUTHORIZING
STATUTE INCLUDING, BUT NOT LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC
POWERS ACT, 50 U.S.C. §§ 1701 ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C.
APP. 1 ET SEQ., AND ANY EXECUTIVE ORDER OR REGULATION PROMULGATED THEREUNDER,
WITH THE RESULT THAT THE INVESTMENT IN THE BORROWER (WHETHER DIRECTLY OR
INDIRECTLY) IS PROHIBITED BY LAW, OR THE LOANS MADE BY THE LENDER WOULD BE IN
VIOLATION OF LAW, OR (B) THE EXECUTIVE ORDER, ANY RELATED ENABLING LEGISLATION
OR ANY OTHER SIMILAR EXECUTIVE ORDERS, OR (II) ANY EMBARGOED PERSON TO HAVE ANY
DIRECT OR INDIRECT INTEREST, OF ANY NATURE WHATSOEVER IN THE BORROWER, WITH THE
RESULT THAT THE INVESTMENT IN THE BORROWER (WHETHER DIRECTLY OR INDIRECTLY) IS
PROHIBITED BY LAW OR THE LOANS ARE IN VIOLATION OF LAW.


6.             SECURITY INTEREST

6.1           Grant of Security Interest.  (a)  As collateral security for the
prompt and complete payment and performance of the Obligations, Borrower hereby
grants to the Lender a security interest in and Lien upon all of its property
and assets, whether real or personal, tangible or intangible, and whether now
owned or hereafter acquired, or in which it now has or at any time in the future
may acquire any right, title, or interest, including all of the following
property in which it now has or at any time in the future may acquire any right,
title or interest: all Accounts; all Deposit Accounts, all other bank accounts
and all funds on deposit therein; all money, cash and cash equivalents; all
Investment Property; all stock;  all Goods (including Inventory, Equipment and
Fixtures); all Chattel Paper, Documents and Instruments; all Books and Records;
all General Intangibles (including all Intellectual Property, contract rights,
choses in action, Payment Intangibles and Software); all Letter-of-Credit
Rights; all Supporting Obligations; and to the extent not otherwise included,
all Proceeds, tort claims, insurance claims and other rights to payment not
otherwise included in the foregoing and products of all and any of the foregoing
and all accessions to, substitutions and replacements for, and rents and profits
of, each of the foregoing, but excluding in all events Hazardous Waste (all of
the foregoing, together with any other collateral pledged to the Lender pursuant
to any other Loan Document, collectively, the “Collateral”).


(B)           BORROWER AND LENDER AGREE THAT THIS AGREEMENT CREATES, AND IS
INTENDED TO CREATE, VALID AND CONTINUING LIENS UPON THE COLLATERAL IN FAVOR OF
LENDER.  BORROWER EXECUTING THIS AGREEMENT REPRESENTS, WARRANTS AND PROMISES TO
LENDER THAT: (I) BORROWER HAS RIGHTS IN AND THE POWER TO TRANSFER EACH ITEM OF
THE COLLATERAL UPON WHICH IT PURPORTS TO GRANT A LIEN PURSUANT TO THE LOAN
DOCUMENTS, FREE AND CLEAR OF ANY AND ALL LIENS OR CLAIMS OF OTHERS, OTHER THAN
PERMITTED ENCUMBRANCES; (II) THE SECURITY INTERESTS GRANTED PURSUANT TO THIS
AGREEMENT, UPON FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN THE
JURISDICTIONS LISTED ON DISCLOSURE SCHEDULE (6.1) WILL CONSTITUTE VALID
PERFECTED SECURITY INTERESTS IN ALL OF THE COLLATERAL (TO THE EXTENT SUCH
COLLATERAL MAY BE PERFECTED BY FILING OF A FINANCING STATEMENT) IN FAVOR OF THE
LENDER AS SECURITY FOR THE PROMPT AND

17


--------------------------------------------------------------------------------



COMPLETE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, ENFORCEABLE IN ACCORDANCE
WITH THE TERMS HEREOF AGAINST ANY AND ALL CREDITORS OF AND PURCHASERS FROM
BORROWER (OTHER THAN PURCHASERS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS)
AND SUCH SECURITY INTERESTS ARE PRIOR TO ALL OTHER LIENS ON THE COLLATERAL IN
EXISTENCE ON THE DATE HEREOF EXCEPT FOR PERMITTED ENCUMBRANCES THAT HAVE
PRIORITY BY OPERATION OF LAW; AND (III) NO EFFECTIVE SECURITY AGREEMENT,
MORTGAGE, DEED OF TRUST, FINANCING STATEMENT, EQUIVALENT SECURITY OR LIEN
INSTRUMENT OR CONTINUATION STATEMENT COVERING ALL OR ANY PART OF THE COLLATERAL
IS OR WILL BE ON FILE OR OF RECORD IN ANY PUBLIC OFFICE, EXCEPT THOSE RELATING
TO PERMITTED ENCUMBRANCES.  BORROWER PROMISES TO DEFEND THE RIGHT, TITLE AND
INTEREST OF LENDER IN AND TO THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF
ALL PERSONS WHOMSOEVER, AND EACH SHALL TAKE SUCH ACTIONS, INCLUDING (A) ALL
ACTIONS NECESSARY TO GRANT LENDER “CONTROL” OF ANY INVESTMENT PROPERTY, DEPOSIT
ACCOUNTS, LETTER-OF-CREDIT RIGHTS OR ELECTRONIC CHATTEL PAPER OWNED BY BORROWER,
WITH ANY AGREEMENTS ESTABLISHING CONTROL TO BE IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER, (B) THE PROMPT DELIVERY OF ALL ORIGINAL INSTRUMENTS,
CHATTEL PAPER, NEGOTIABLE DOCUMENTS AND CERTIFICATED STOCK OWNED BY BORROWER (IN
EACH CASE, ACCOMPANIED BY STOCK POWERS, ALLONGES OR OTHER INSTRUMENTS OF
TRANSFER EXECUTED IN BLANK, (C) NOTIFICATION OF LENDER’S INTEREST IN COLLATERAL
AT LENDER’S REQUEST, AND (D) THE INSTITUTION OF LITIGATION AGAINST THIRD PARTIES
AS SHALL BE PRUDENT IN ORDER TO PROTECT AND PRESERVE BORROWER’S AND LENDER’S
RESPECTIVE AND SEVERAL INTERESTS IN THE COLLATERAL.  BORROWER SHALL MARK ITS
BOOKS AND RECORDS PERTAINING TO THE COLLATERAL TO EVIDENCE THE LOAN DOCUMENTS
AND THE LIENS GRANTED UNDER THE LOAN DOCUMENTS.  IF BORROWER RETAINS POSSESSION
OF ANY CHATTEL PAPER OR INSTRUMENT WITH LENDER’S CONSENT, SUCH CHATTEL PAPER AND
INSTRUMENTS SHALL BE MARKED WITH THE FOLLOWING LEGEND:  “THIS WRITING AND THE
OBLIGATIONS EVIDENCED OR SECURED HEREBY ARE SUBJECT TO THE SECURITY INTEREST OF
NEW STREAM COMMERCIAL FINANCE, LLC.”  BORROWER SHALL PROMPTLY, AND IN ANY EVENT
WITHIN TWO (2) BUSINESS DAYS AFTER THE SAME IS ACQUIRED BY IT, NOTIFY LENDER OF
ANY COMMERCIAL TORT CLAIMS (AS DEFINED IN THE CODE) ACQUIRED BY IT AND UNLESS
OTHERWISE CONSENTED BY LENDER, BORROWER SHALL ENTER INTO A SUPPLEMENT TO THIS
LOAN AGREEMENT GRANTING TO LENDER A LIEN IN SUCH COMMERCIAL TORT CLAIM.

6.2           Lender’s Rights. (a)  Lender may, (i) at any time in Lender’s own
name or in the name of Borrower, communicate with Account Debtors, parties to
Contracts, and obligors in respect of Instruments, Chattel Paper or other
Collateral to verify to Lender’s satisfaction, the existence, amount and terms
of, and any other matter relating to, Accounts, Payment Intangibles,
Instruments, Chattel Paper or other Collateral, and (ii) at any time after a
Default has occurred and is continuing and without prior notice to Borrower,
notify Account Debtors and other Persons obligated on any Collateral that Lender
has a security interest therein and that payments shall be made directly to
Lender.  Upon the request of Lender, Borrower shall so notify such Account
Debtors, parties to Contracts, and obligors in respect of Instruments, Chattel
Paper or other Collateral.  Borrower hereby constitutes Lender or Lender’s
designee as Borrower’s attorney with power to endorse Borrower’s name upon any
notes, acceptance drafts, money orders or other evidences of payment or
Collateral.


(B)           BORROWER SHALL REMAIN LIABLE UNDER EACH CONTRACT, INSTRUMENT AND
LICENSE TO OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE OBSERVED
AND PERFORMED BY IT THEREUNDER, AND LENDER SHALL HAVE NO OBLIGATION OR LIABILITY
WHATSOEVER TO ANY PERSON UNDER ANY CONTRACT, INSTRUMENT OR LICENSE (BETWEEN
BORROWER AND ANY PERSON OTHER THAN LENDER) BY REASON OF OR ARISING OUT OF THE
EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT, AND LENDER SHALL NOT BE
REQUIRED OR OBLIGATED IN ANY MANNER (I) TO PERFORM OR FULFILL ANY OF THE
OBLIGATIONS OF BORROWER, (II) TO MAKE ANY PAYMENT OR INQUIRY, OR (III) TO TAKE
ANY ACTION OF ANY KIND TO COLLECT, COMPROMISE OR ENFORCE ANY PERFORMANCE

18


--------------------------------------------------------------------------------



OR THE PAYMENT OF ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT
MAY BE ENTITLED AT ANY TIME OR TIMES UNDER OR PURSUANT TO ANY CONTRACT,
INSTRUMENT OR LICENSE.


(C)           BORROWER SHALL, WITH RESPECT TO EACH OWNED, LEASED, OR CONTROLLED
PROPERTY, DURING NORMAL BUSINESS HOURS AND UPON REASONABLE ADVANCE NOTICE
(UNLESS A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, IN WHICH EVENT NO
NOTICE SHALL BE REQUIRED AND LENDER SHALL HAVE ACCESS AT ANY AND ALL TIMES): (I)
PROVIDE ACCESS TO SUCH PROPERTY TO LENDER AND ANY OF ITS OFFICERS, EMPLOYEES AND
AGENTS, AS FREQUENTLY AS LENDER DETERMINES TO BE APPROPRIATE; (II) PERMIT LENDER
AND ANY OF ITS OFFICERS, EMPLOYEES AND AGENTS TO INSPECT, AUDIT AND MAKE
EXTRACTS AND COPIES (OR TAKE ORIGINALS IF REASONABLY NECESSARY) FROM ALL OF
BORROWER’S BOOKS AND RECORDS; AND (III) PERMIT LENDER TO INSPECT, REVIEW,
EVALUATE AND MAKE PHYSICAL VERIFICATIONS AND APPRAISALS OF THE INVENTORY AND
OTHER COLLATERAL IN ANY MANNER AND THROUGH ANY MEDIUM THAT LENDER CONSIDERS
ADVISABLE, AND BORROWER AGREES TO RENDER TO LENDER, AT BORROWER’S COST AND
EXPENSE, SUCH CLERICAL AND OTHER ASSISTANCE AS MAY BE REASONABLY REQUESTED WITH
REGARD THERETO.


(D)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A EVENT OF
DEFAULT, BORROWER, AT ITS OWN EXPENSE, SHALL CAUSE THE CERTIFIED PUBLIC
ACCOUNTANT THEN ENGAGED BY BORROWER TO PREPARE AND DELIVER TO LENDER AT ANY TIME
AND FROM TIME TO TIME, PROMPTLY UPON LENDER’S REQUEST, THE FOLLOWING REPORTS:
(I) A RECONCILIATION OF ALL ACCOUNTS; (II) AN AGING OF ALL ACCOUNTS; (III) TRIAL
BALANCES; AND (IV) TEST VERIFICATIONS OF SUCH ACCOUNTS AS LENDER MAY REQUEST. 
BORROWER, AT ITS OWN EXPENSE, SHALL CAUSE ITS CERTIFIED INDEPENDENT PUBLIC
ACCOUNTANTS TO DELIVER TO LENDER THE RESULTS OF ANY PHYSICAL VERIFICATIONS OF
ALL OR ANY PORTION OF THE INVENTORY MADE OR OBSERVED BY SUCH ACCOUNTANTS WHEN
AND IF SUCH VERIFICATION IS CONDUCTED.  LENDER SHALL BE PERMITTED TO OBSERVE AND
CONSULT WITH BORROWER’S ACCOUNTANTS IN THE PERFORMANCE OF THESE TASKS.

6.3           Lender’s Appointment as Attorney-in-fact.  On the Closing Date,
Borrower shall execute and deliver a Power of Attorney in the form attached as
Exhibit I.  The power of attorney granted pursuant to the Power of Attorney and
all powers granted under any Loan Document are powers coupled with an interest
and shall be irrevocable until the Termination Date.  The powers conferred on
Lender under the Power of Attorney are solely to protect Lender’s interests in
the Collateral and shall not impose any duty upon it to exercise any such
powers.  Lender agrees not to exercise any power or authority granted under the
Power of Attorney unless an Event of Default has occurred and is continuing. 
Borrower also hereby (i) authorizes Lender to file any financing statements,
continuation statements or amendments thereto that (A) indicate the Collateral
(1) as all assets of the Borrower (or any portion of Borrower’s assets) or words
of similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Code of such jurisdiction,
or (2) as being of an equal or lesser scope or with greater detail, and (B)
contain any other information required by Part 5 of Article 9 of the Code for
the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment and (ii) ratifies its authorization for
Lender to have filed any initial financial statements, or amendments thereto if
filed prior to the date hereof.  Borrower acknowledges that it is not authorized
to file any financing statement or amendment or termination statement with
respect to any financing statement without the prior written consent of Lender
and agrees that it will not do so without the prior written consent of Lender,
subject to Borrower’s rights under Section 9-509(d)(2) of the Code.

19


--------------------------------------------------------------------------------


6.4           Grant of License to Use Intellectual Property Collateral. 
Borrower hereby grants to Lender an irrevocable, non-exclusive license
(exercisable upon the occurrence and during the continuance of an Event of
Default without payment of royalty or other compensation to Borrower) to use,
transfer, license or sublicense any Intellectual Property now owned, licensed
to, or hereafter acquired by Borrower, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, and represents, promises and agrees that any
such license or sublicense is not and will not be in conflict with the
contractual or commercial rights of any third Person; provided, that such
license will terminate on the Termination Date.


7.             EVENTS OF DEFAULT: RIGHTS AND REMEDIES

7.1           Events of Default.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder which shall be deemed to be continuing until waived in
writing by Lender in accordance with Section 9.3:


(A)           BORROWER SHALL FAIL TO MAKE ANY PAYMENT IN RESPECT OF ANY
OBLIGATIONS WHEN DUE AND PAYABLE OR DECLARED DUE AND PAYABLE (AND SUCH FAILURE
SHALL CONTINUE FOR A PERIOD OF FIVE (5) BUSINESS DAYS WITH RESPECT TO INTEREST
AND FEES); OR


(B)           BORROWER SHALL FAIL OR NEGLECT TO PERFORM, KEEP OR OBSERVE ANY OF
THE COVENANTS, PROMISES, AGREEMENTS, REQUIREMENTS, CONDITIONS OR OTHER TERMS OR
PROVISIONS CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; OR


(C)           AN EVENT OF DEFAULT SHALL OCCUR UNDER ANY CONTRACTUAL OBLIGATION
OF THE BORROWER (OTHER THAN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS), AND
SUCH EVENT OF DEFAULT (I) INVOLVES THE FAILURE TO MAKE ANY PAYMENT (WHETHER OR
NOT SUCH PAYMENT IS BLOCKED PURSUANT TO THE TERMS OF AN INTERCREDITOR AGREEMENT
OR OTHERWISE), WHETHER OF PRINCIPAL, INTEREST OR OTHERWISE, AND WHETHER DUE BY
SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE, IN
RESPECT OF ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS) OF SUCH PERSON IN AN
AGGREGATE AMOUNT EXCEEDING THE MINIMUM ACTIONABLE AMOUNT, OR (II) CAUSES (OR
PERMITS ANY HOLDER OF SUCH INDEBTEDNESS OR A TRUSTEE TO CAUSE) SUCH
INDEBTEDNESS, OR A PORTION THEREOF, IN AN AGGREGATE AMOUNT EXCEEDING THE MINIMUM
ACTIONABLE AMOUNT TO BECOME DUE PRIOR TO ITS STATED MATURITY OR PRIOR TO ITS
REGULARLY SCHEDULED DATE OF PAYMENT; OR


(D)           ANY REPRESENTATION OR WARRANTY IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR IN ANY WRITTEN STATEMENT PURSUANT HERETO OR THERETO, OR IN ANY
REPORT, FINANCIAL STATEMENT OR CERTIFICATE MADE OR DELIVERED TO LENDER BY
BORROWER SHALL BE UNTRUE OR INCORRECT IN ANY MATERIAL RESPECT AS OF THE DATE
WHEN MADE OR DEEMED MADE; OR


(E)           THERE SHALL BE COMMENCED AGAINST THE BORROWER ANY LITIGATION
SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR
PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS THAT RESULTS IN THE
ENTRY OF AN ORDER FOR ANY SUCH RELIEF THAT REMAINS UNSTAYED OR UNDISMISSED FOR
THIRTY (30) CONSECUTIVE DAYS; OR BORROWER SHALL HAVE CONCEALED, REMOVED OR
PERMITTED TO BE CONCEALED OR REMOVED, ANY PART OF ITS PROPERTY WITH INTENT TO
HINDER, DELAY OR DEFRAUD ANY OF ITS

20


--------------------------------------------------------------------------------



CREDITORS OR MADE OR SUFFERED A TRANSFER OF ANY OF ITS PROPERTY OR THE INCURRING
OF AN OBLIGATION THAT MAY BE FRAUDULENT UNDER ANY BANKRUPTCY, FRAUDULENT
TRANSFER OR OTHER SIMILAR LAW; OR


(F)            A CASE OR PROCEEDING SHALL HAVE BEEN COMMENCED INVOLUNTARILY
AGAINST BORROWER IN A COURT HAVING COMPETENT JURISDICTION SEEKING A DECREE OR
ORDER: (I) UNDER THE UNITED STATES BANKRUPTCY CODE OR ANY OTHER APPLICABLE
FEDERAL, STATE OR FOREIGN BANKRUPTCY OR OTHER SIMILAR LAW, AND SEEKING EITHER
(A) THE APPOINTMENT OF A CUSTODIAN, RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE OR
SEQUESTRATOR (OR SIMILAR OFFICIAL) FOR SUCH PERSON OR OF ANY SUBSTANTIAL PART OF
ITS PROPERTIES, OR (B) THE REORGANIZATION OR WINDING UP OR LIQUIDATION OF THE
AFFAIRS OF ANY SUCH PERSON, AND SUCH CASE OR PROCEEDING SHALL REMAIN UNDISMISSED
OR UNSTAYED FOR SIXTY (60) CONSECUTIVE DAYS OR SUCH COURT SHALL ENTER A DECREE
OR ORDER GRANTING THE RELIEF SOUGHT IN SUCH CASE OR PROCEEDING; OR (II)
INVALIDATING OR DENYING ANY PERSON’S RIGHT, POWER, OR COMPETENCE TO ENTER INTO
OR PERFORM ANY OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT OR INVALIDATING OR
DENYING THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY ACTION TAKEN HEREUNDER OR THEREUNDER; OR


(G)           BORROWER SHALL (I) COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION
UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR FOREIGN,
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, CONSERVATORSHIP OR RELIEF OF
DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT OR
SEEKING APPOINTMENT OF A CUSTODIAN, RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE OR
SEQUESTRATOR (OR SIMILAR OFFICIAL) FOR IT OR ANY SUBSTANTIAL PART OF ITS
PROPERTIES, (II) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (III)
CONSENT TO OR TAKE ANY ACTION IN FURTHERANCE OF, OR, INDICATING ITS CONSENT TO,
APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN PARAGRAPHS (E) OR
(F) OF THIS SECTION 7.1 OR CLAUSES (I) AND (II) OF THIS PARAGRAPH (G), OR (IV)
SHALL ADMIT IN WRITING ITS INABILITY TO, OR SHALL BE GENERALLY UNABLE TO, PAY
ITS DEBTS AS SUCH DEBTS BECOME DUE; OR


(H)           A FINAL JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY IN EXCESS
OF THE MINIMUM ACTIONABLE AMOUNT IN THE AGGREGATE SHALL BE RENDERED AGAINST
BORROWER, UNLESS THE SAME SHALL BE (I) FULLY COVERED BY INSURANCE, OR (II)
VACATED, STAYED, BONDED, PAID OR DISCHARGED WITHIN A PERIOD OF FIFTEEN (15) DAYS
FROM THE DATE OF SUCH JUDGMENT; OR


(I)            ANY PROVISION OF ANY LOAN DOCUMENT SHALL FOR ANY REASON CEASE TO
BE VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, OR ANY LIEN
GRANTED, OR INTENDED BY THE LOAN DOCUMENTS TO BE GRANTED, TO LENDER SHALL CEASE
TO BE A VALID AND PERFECTED LIEN HAVING THE FIRST PRIORITY (OR A LESSER PRIORITY
IF EXPRESSLY PERMITTED IN THE LOAN DOCUMENTS) IN ANY OF THE COLLATERAL (OR
BORROWER SHALL SO ASSERT ANY OF THE FOREGOING); OR


(J)            A CHANGE OF CONTROL SHALL HAVE OCCURRED WITH RESPECT TO THE
BORROWER; OR


(K)           IF CARROL CASTILLE IS NOT ENGAGED IN THE DAY TO DAY BUSINESS
OPERATIONS OF THE BORROWER CONSISTENT WITH HIS RESPONSIBILITIES AS AN OFFICER OF
THE BORROWER AS OF THE DATE HEREOF; OR


(L)            THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER ANY AGREEMENT BETWEEN
LENDER AND BORROWER’S AFFILIATES, CROCHET & BOREL SERVICES, INC. AND AYIN TOWER
MANAGEMENT SERVICES, INC., OR UNDER ANY OTHER AGREEMENT BETWEEN LENDER AND ANY
AFFILIATE OF PARENT; OR

 

21


--------------------------------------------------------------------------------



(M)          AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE
LENDER, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED AND
ARE THEN CONTINUING, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF
BORROWER IN AN AGGREGATE AMOUNT EXCEEDING THE MINIMUM ACTIONABLE AMOUNT, OR


(N)           THE OCCURRENCE OF ANY REGULATORY EVENT.

7.2           Remedies.  (a)  If any Default shall have occurred and be
continuing, then Lender may terminate or suspend its obligation to make further
Revolving Credit Advances.  In addition, if any Event of Default shall have
occurred and be continuing, Lender may, without notice, take any one or more of
the following actions: (i) declare all or any portion of the Obligations to be
forthwith due and payable, whereupon such Obligations shall become and be due
and payable; or (ii) exercise any rights and remedies provided to Lender under
the Loan Documents or at law or equity, including all remedies provided under
the Code; provided, that upon the occurrence of any Event of Default specified
in Sections 7.1(e), (f) or (g), the Obligations shall become immediately due and
payable (and any obligation of Lender to make further Loans, if not previously
terminated, shall immediately be terminated) without declaration, notice or
demand by Lender.


(B)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER
EXPRESSLY AGREES THAT UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, LENDER MAY
COLLECT, RECEIVE, ASSEMBLE, PROCESS, APPROPRIATE AND REALIZE UPON THE
COLLATERAL, OR ANY PART THEREOF, AND MAY FORTHWITH SELL, LEASE, ASSIGN, GIVE AN
OPTION OR OPTIONS TO PURCHASE OR OTHERWISE DISPOSE OF AND DELIVER SAID
COLLATERAL (OR CONTRACT TO DO SO), OR ANY PART THEREOF, IN ONE OR MORE PARCELS
AT PUBLIC OR PRIVATE SALE OR SALES, AT ANY EXCHANGE AT SUCH PRICES AS IT MAY
DEEM BEST, FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF
ANY CREDIT RISK.  LENDER SHALL HAVE THE RIGHT UPON ANY SUCH PUBLIC SALE, TO THE
EXTENT PERMITTED BY LAW, TO PURCHASE FOR THE BENEFIT OF LENDER THE WHOLE OR ANY
PART OF SAID COLLATERAL SO SOLD, FREE OF ANY RIGHT OF EQUITY OF REDEMPTION,
WHICH RIGHT BORROWER HEREBY RELEASES.  SUCH SALES MAY BE ADJOURNED, OR CONTINUED
FROM TIME TO TIME WITH OR WITHOUT NOTICE.  LENDER SHALL HAVE THE RIGHT TO
CONDUCT SUCH SALES ON BORROWER’S PREMISES OR ELSEWHERE AND SHALL HAVE THE RIGHT
TO USE BORROWER’S PREMISES WITHOUT RENT OR OTHER CHARGE FOR SUCH SALES OR OTHER
ACTION WITH RESPECT TO THE COLLATERAL FOR SUCH TIME AS LENDER DEEMS NECESSARY OR
ADVISABLE.


(C)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT AND AT LENDER’S REQUEST, BORROWER AGREES, TO ASSEMBLE THE COLLATERAL AND
MAKE IT AVAILABLE TO LENDER AT PLACES THAT LENDER SHALL REASONABLY SELECT,
WHETHER AT ITS PREMISES OR ELSEWHERE.  UNTIL LENDER IS ABLE TO EFFECT A SALE,
LEASE, OR OTHER DISPOSITION OF THE COLLATERAL, LENDER SHALL HAVE THE RIGHT TO
COMPLETE, ASSEMBLE, USE OR OPERATE THE COLLATERAL OR ANY PART THEREOF, TO THE
EXTENT THAT LENDER DEEMS APPROPRIATE, FOR THE PURPOSE OF PRESERVING SUCH
COLLATERAL OR ITS VALUE OR FOR ANY OTHER PURPOSE.  LENDER SHALL HAVE NO
OBLIGATION TO BORROWER TO MAINTAIN OR PRESERVE THE RIGHTS OF BORROWER AS AGAINST
THIRD PARTIES WITH RESPECT TO ANY COLLATERAL WHILE SUCH COLLATERAL IS IN THE
POSSESSION OF LENDER.  LENDER MAY, IF IT SO ELECTS, SEEK THE APPOINTMENT OF A
RECEIVER OR KEEPER TO TAKE POSSESSION OF ANY COLLATERAL AND TO ENFORCE ANY OF
LENDER’S REMEDIES WITH RESPECT THERETO WITHOUT PRIOR NOTICE OR HEARING.  TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER WAIVES ALL CLAIMS, DAMAGES,
AND DEMANDS AGAINST LENDER, ITS AFFILIATES, AGENTS, AND THE OFFICERS AND
EMPLOYEES OF ANY OF THEM ARISING OUT OF THE REPOSSESSION, RETENTION OR SALE OF
ANY COLLATERAL EXCEPT SUCH AS ARE DETERMINED IN A FINAL JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE ARISEN SOLELY OUT OF THE GROSS NEGLIGENCE

22


--------------------------------------------------------------------------------



OR WILLFUL MISCONDUCT OF SUCH PERSON.  BORROWER AGREES THAT TEN (10) DAYS’ PRIOR
NOTICE BY LENDER TO BORROWER OF THE TIME AND PLACE OF ANY PUBLIC SALE OR OF THE
TIME AFTER WHICH A PRIVATE SALE MAY TAKE PLACE IS REASONABLE NOTIFICATION OF
SUCH MATTERS.  BORROWER SHALL REMAIN LIABLE FOR ANY DEFICIENCY IF THE PROCEEDS
OF ANY SALE OR DISPOSITION OF THE COLLATERAL ARE INSUFFICIENT TO PAY ALL AMOUNTS
TO WHICH LENDER IS ENTITLED.


(D)           LENDER’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT SHALL BE
CUMULATIVE AND NONEXCLUSIVE OF ANY OTHER RIGHTS AND REMEDIES THAT LENDER MAY
HAVE UNDER ANY LOAN DOCUMENT OR AT LAW OR IN EQUITY.  RECOURSE TO THE COLLATERAL
SHALL NOT BE REQUIRED.  ALL PROVISIONS OF THIS AGREEMENT ARE INTENDED TO BE
SUBJECT TO ALL APPLICABLE MANDATORY PROVISIONS OF LAW THAT MAY BE CONTROLLING
AND TO BE LIMITED, TO THE EXTENT NECESSARY, SO THAT THEY DO NOT RENDER THIS
AGREEMENT INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART.

7.3           Waivers by Borrower.  Except as otherwise provided for in this
Agreement and to the fullest extent permitted by applicable law, Borrower
waives: (a) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
Loan Documents, the Notes or any other notes, commercial paper, Accounts,
Contracts, Documents, Instruments, Chattel Paper and guaranties at any time held
by Lender on which Borrower may in any way be liable, and hereby ratifies and
confirms whatever Lender may do in this regard; (b) all rights to notice and a
hearing prior to Lender’s taking possession or control of, or to Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security that
might be required by any court prior to allowing Lender to exercise any of its
remedies; and (c) the benefit of all valuation, appraisal and exemption laws. 
Borrower acknowledges that it has been advised by counsel of its choices and
decisions with respect to this Agreement, the other Loan Documents and the
transactions evidenced hereby and thereby.

7.4           Proceeds.  The Proceeds of any sale, disposition or other
realization upon any Collateral shall be applied by Lender upon receipt to the
Obligations in such order as Lender may deem advisable in its sole discretion,
and after the indefeasible payment and satisfaction in full in cash of all of
the Obligations, and after the payment by Lender of any other amount required by
any provision of law, including Sections 9-608(a)(1) and 9-615(a)(3) of the Code
(but only after Lender has received what Lender considers reasonable proof of a
subordinate party’s security interest), the surplus, if any, shall be paid to
Borrower or its representatives or to whomsoever may be lawfully entitled to
receive the same, or as a court of competent jurisdiction may direct.


8.             SUCCESSORS AND ASSIGNS

Each Loan Document shall be binding on and shall inure to the benefit of
Borrower, Lender, and their respective successors and assigns, except as
otherwise provided herein or therein.  Borrower may not assign, transfer,
hypothecate, delegate or otherwise convey its rights, benefits, obligations or
duties under any Loan Document without the prior express written consent of
Lender.  Any such purported conveyance by Borrower without the prior express
written consent of Lender shall be void.  There shall be no third party
beneficiaries of any of the terms and provisions of any of the Loan Documents. 
Lender reserves the right at any time to create and sell participations in the
Loans and

23


--------------------------------------------------------------------------------


the Loan Documents and to sell, transfer or assign any or all of its rights in
the Loans and under the Loan Documents.


9.             MISCELLANEOUS

9.1           No Oral Agreement; Complete Agreement; Modification of Agreement. 
THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS REFERENCED HEREIN OR
CONTEMPLATED HEREBY REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.  This Agreement and the other Loan Documents constitute the
complete agreement between the parties with respect to the subject matter hereof
and thereof, supersede all prior agreements, commitments, understandings or
inducements (oral or written, expressed or implied).  No Loan Document may be
modified, altered or amended except by a written agreement signed by Lender and
Borrower.  Borrower shall have all duties and obligations under this Agreement
and such other Loan Documents from the date of its execution and delivery,
regardless of whether the initial Loan has been funded at that time.

9.2           Expenses.  Borrower agrees to pay or reimburse Lender for all
costs and expenses (including the fees and expenses of all counsel, advisors,
consultants (including environmental and management consultants) and auditors
retained in connection therewith), incurred in connection with: (a) the
preparation, negotiation, execution, delivery, performance and enforcement of
the Loan Documents and the preservation of any rights thereunder; (b) collection
including deficiency collections; (c) the forwarding to Borrower or any other
Person on behalf of Borrower by Lender of the proceeds of any Loan (including a
wire transfer fee of $25 per wire transfer); (d) any amendment, waiver or other
modification or waiver of, or consent with respect to any Loan Document or
advice in connection with the administration of the Loans or the rights
thereunder; (e) any litigation, dispute, suit, proceeding or action (whether
instituted by or between any combination of Lender, Borrower or any other
Person), and an appeal or review thereof, in any way relating to the Collateral,
any Loan Document, or any action taken or any other agreements to be executed or
delivered in connection therewith, whether as a party, witness or otherwise; and
(f) any effort to verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of the Collateral.

9.3           No Waiver.  Neither Lender’s failure, at any time, to require
strict performance by Borrower of any provision of any Loan Document, nor
Lender’s failure to exercise, nor any delay in exercising, any right, power or
privilege hereunder, shall operate as a waiver thereof or waive, affect or
diminish any right of Lender thereafter to demand strict compliance and
performance therewith.  No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or future exercise thereof or the
exercise of any other right, power or privilege.  Any suspension or waiver of a
Default or other provision under the Loan Documents shall not suspend, waive or
affect any other Default or other provision under any Loan Document, and shall
not be construed as a bar to any right or remedy that Lender would otherwise
have had on any future occasion.  None of the undertakings, indemnities,
agreements, warranties, covenants and representations of Borrower to Lender
contained in any Loan Document and no Default by Borrower under any Loan
Document shall be deemed to have been suspended or waived by Lender, unless such
waiver or suspension is by an instrument in

24


--------------------------------------------------------------------------------


writing signed by an officer or other authorized employee of Lender and directed
to Borrower specifying such suspension or waiver (and then such waiver shall be
effective only to the extent therein expressly set forth), and Lender shall not,
by any act (other than execution of a formal written waiver), delay, omission or
otherwise, be deemed to have waived any of its rights or remedies hereunder.

9.4           Severability; Section Titles.  Wherever possible, each provision
of the Loan Documents shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of any Loan Document shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of such
Loan Document.  Except as otherwise expressly provided for in the Loan
Documents, no termination or cancellation (regardless of cause or procedure) of
any financing arrangement under the Loan Documents shall in any way affect or
impair the Obligations, duties, covenants, representations and warranties,
indemnities, and liabilities of Borrower or the rights of Lender relating to any
unpaid Obligation, (due or not due, liquidated, contingent or unliquidated), or
any transaction or event occurring prior to such termination, or any transaction
or event, the performance of which is not required until after the Commitment
Termination Date, all of which shall not terminate or expire, but rather shall
survive such termination or cancellation and shall continue in full force and
effect until the Termination Date; provided, that all indemnity obligations of
the Borrower under the Loan Documents shall survive the Termination Date.  The
Section titles contained in any Loan Document are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties thereto.

9.5           Authorized Signature.  Until Lender shall be notified in writing
by Borrower to the contrary, the signature upon any document or instrument
delivered pursuant hereto and believed by Lender or any of Lender’s officers,
agents, or employees to be that of an officer of Borrower shall bind Borrower
and be deemed to be the act of Borrower affixed pursuant to and in accordance
with resolutions duly adopted by Borrower’s Board of Directors, and Lender shall
be entitled to assume the authority of each signature and authority of the
person whose signature it is or appears to be unless the person acting in
reliance thereon shall have actual knowledge to the contrary.

9.6           Notices.  Except as otherwise provided herein, whenever any
notice, demand, request or other communication shall or may be given to or
served upon any party by any other party, or whenever any party desires to give
or serve upon any other party any communication with respect to this Agreement,
each such communication shall be in writing and shall be deemed to have been
validly served, given or delivered (a) upon the earlier of actual receipt and
three (3) days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by telecopy or other similar facsimile transmission
(with such telecopy or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States Mail as otherwise provided in this Section
9.6), (c) one (1) Business Day after deposit with a reputable overnight courier
with all charges prepaid or (d) when hand-delivered, all of which shall be
addressed to the party to be notified and sent to the address or facsimile
number indicated in Schedule B or to such other address (or facsimile number) as
may be substituted by notice given as herein provided.  Failure or delay in
delivering copies of any such communication to any Person

25


--------------------------------------------------------------------------------


(other than Borrower or Lender) designated in Schedule B to receive copies shall
in no way adversely affect the effectiveness of such notice, demand, request or
other communication.

9.7           Counterparts.  Any Loan Document may be authenticated in any
number of separate counterparts by any one or more of the parties thereto, and
all of said counterparts taken together shall constitute one and the same
instrument.  Any Loan Document may be authenticated by manual signature,
facsimile or, if approved in writing by Lender, electronic means, all of which
shall be equally valid.

9.8           Time of the Essence.  Time is of the essence for performance of
the Obligations under the Loan Documents.

9.9           GOVERNING LAW.  THE LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
UNDER THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CONNECTICUT APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF
REGARDING CONFLICTS OF LAWS.

9.10         SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.  (A)  BORROWER
AND LENDER HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS LOCATED IN
CONNECTICUT SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS
OR DISPUTES BETWEEN BORROWER AND LENDER PERTAINING TO THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT LENDER AND BORROWER
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF CONNECTICUT; AND FURTHER PROVIDED, THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LENDER.  BORROWER AND LENDER
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER AND LENDER HEREBY WAIVE ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS.  BORROWER AND LENDER HEREBY WAIVE PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREE THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER OR LENDER AT THE
ADDRESS SET FORTH IN SCHEDULE B OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF BORROWER’S OR LENDER’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID.

26


--------------------------------------------------------------------------------


(B)           THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN
CONTRACT, TORT, OR OTHERWISE BETWEEN LENDER, AND BORROWER ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

9.11         USA Patriot Act Notice.  The Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow the
Lender to identify the Borrower in accordance therewith.

9.12         Press Releases.  Neither Borrower nor any of its Affiliates will in
the future issue any press release or other public disclosure using the name of
New Stream Commercial Finance, LLC or its affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to Lender and without the prior written consent of Lender unless
(and only to the extent that) Borrower or Affiliate is required to do so under
law and then, in any event, Borrower or Affiliate will consult with Lender
before issuing such press release or other public disclosure.

9.13         Reinstatement.  This Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment of all or any part of
the Obligations is rescinded or must otherwise be returned or restored by Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
Borrower, or otherwise, all as though such payments had not been made.

9.14         Maximum Legal Rate.  It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply with applicable state
law or applicable United States federal law (to the extent that it permits
Lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state law) and that this provision shall control every other
covenant and agreement in this Agreement, the Revolving Note and the other Loan
Documents.  If applicable state or federal law should at any time by judicially
interpreted so as to render usurious any amount called for under this Revolving
Credit Note or under any of the other Loan Documents, or contracted for,
charged, taken , reserved, or received with respect to the Loans, or if Lender’s
exercise of the option to accelerate the Stated Expiry Date, or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by applicable law, then it is Lender’s express intent that all
excess amounts theretofore collected by Lender shall be credited on the
principal balance of this Revolving Credit Note and all other indebtedness
secured by this Agreement, and the provisions of this Agreement, the Revolving
Credit Note and the other Loan Documents shall immediately be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without
the necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder.  All sums paid or agreed to be paid to
Lender for the use or forbearance of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loans.

[SIGNATURE PAGE FOLLOWS]

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Loan and Security Agreement has been duly executed as
of the date first written above.

 

COMPLETE TOWER SOURCES, INC.

 

 

 

By:

/s/ Carroll Castille

 

Name:

Carroll Castille

 

Title:

President

 

 

 

NEW STREAM COMMERCIAL FINANCE, LLC

 

BY ITS MANAGER

 

NEW STREAM CAPITAL, LLC

 

 

 

By:

/s/ Bart Gutekunst

 

Name:

Bart Gutekunst

 

Title:

Managing Partner

 

 

 

 

By:

/s/ Donald Porter

 

Name:

Donald Porter

 

Title:

Managing Partner

 


--------------------------------------------------------------------------------


SCHEDULE A - DEFINITIONS

Capitalized terms used in this Agreement and the other Loan Documents shall have
(unless otherwise provided elsewhere in this Agreement or in the other Loan
Documents) the following respective meanings:

“Account Debtor” shall mean any Person who is or may become obligated with
respect to, or on account of, an Account, Chattel Paper or General Intangible
(including a Payment Intangible).

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Person, including: (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations which may be characterized as an account or contract right under the
Code); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred or to be incurred, for energy provided or
to be provided, for the use or hire of a vessel under a charter or other
contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Person or in connection with any
other transaction (whether or not yet earned by performance on the part of such
Person), and (e) all health care insurance receivables; and (vi) all collateral
security of any kind given by any Account Debtor or any other Person with
respect to any of the foregoing.

“Accounts Payable Analysis” means a certificate in the form of Exhibit D.

“Accounts Receivable Roll Forward Analysis” means a certificate in the form of
Exhibit E.

“Affiliate” means, with respect to any Person: (a) each other Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the Stock having
ordinary voting power for the election of directors of such Person; (b) each
other Person that controls, is controlled by or is under common control with
such Person or any Affiliate of such Person; or (c) each of such Person’s
officers, directors, joint venturers and partners.  For the purpose of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” means this Agreement including all appendices, exhibits or schedules
attached or otherwise identified thereto, restatements and modifications and
supplements thereto, and any appendices, exhibits or schedules to any of the
foregoing, each as effect at the time such reference becomes operative;
provided, that except as specifically set forth in this Agreement, any reference
to the Disclosure Schedules to this Agreement shall be deemed a reference to the
Disclosure Schedules as in effect on the Closing Date or in a written amendment
thereto executed by Borrower and Lender.

A-1


--------------------------------------------------------------------------------


“Availability Block” means $1,000,000.

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or Borrower’s business.

“Borrower” means the Person identified as such in the preamble of this
Agreement.

“Borrowing Availability” means, at any time, the lesser of (a) the Maximum
Amount minus the Availability Block or (b) the Borrowing Base, in each case less
reserves established by Lender from time to time.

“Borrowing Base” means at any time an amount equal to the sum of (a) 85% of the
value of Borrower’s Eligible Accounts which are equal to or less than 90 days
from its invoice date , and (b) 50% of the value of Borrower’s Eligible Accounts
which are greater than 90 days but not more than 180 days from invoice date;
provided that, in each case, Lender shall reduce the foregoing percentage by two
percentage points for each percentage point that the dilution of Borrower’s
Accounts (calculated by Lender as the average dilution over the most recent
rolling twelve month period) exceeds 5%.  For the purposes of calculating the
Borrowing Base, the value of Eligible Accounts shall be determined by Lender in
its discretion.

“Borrowing Base Certificate” means a certificate in the form of Exhibit C.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of Connecticut.

“Capital Expenditures” means all payments or accruals (including Capital Lease
Obligations) for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, either would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person or otherwise would be disclosed
as such in a note to such balance sheet, other than, in the case of Borrower,
any such lease under which Borrower is the lessor.

“Capital Lease Obligation” means, with respect to any Capital Lease, the amount
of the obligation of the lessee thereunder that, in accordance with GAAP, would
appear on a balance sheet of such lessee in respect of such Capital Lease or
otherwise be disclosed in a note to such balance sheet.

“Cash Collateral Account” has the meaning assigned to it in Schedule C.

A-2


--------------------------------------------------------------------------------


“Change of Control” means, with respect to any Person on or after the Closing
Date, that any change in the composition of such Person’s stockholders as of the
Closing Date shall occur which would result in any stockholder or group
acquiring 49.9% or more of any class of Stock of such Person, or that any Person
(or group of Persons acting in concert) shall otherwise acquire, directly or
indirectly (including through Affiliates), the power to elect a majority of the
Board of Directors of such Person or otherwise direct the management or affairs
of such Person by obtaining proxies, entering into voting agreements or trusts,
acquiring securities or otherwise.

“Charges” means all Federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, customs or other duties, assessments, charges, liens, and all
additional charges, interest, penalties, expenses, claims or encumbrances upon
or relating to (a) the Collateral, (b) the Obligations, (c) the employees,
payroll, income or gross receipts of Borrower, (d) the ownership or use of any
assets by Borrower, or (e) any other aspect of Borrower’s business.

“Chattel Paper” means all “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Person.

“Closing Date” means the Business Day on which the conditions precedent set
forth in Section 2 have been satisfied or specifically waived in writing by
Lender, and the initial Loan has been made.

“Closing Fee” has the meaning assigned to it in Schedule E.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Connecticut; provided, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Connecticut, the term “Code” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern.

“Collateral” has the meaning assigned to it in Section 6.1.

“Collection Account” means that certain account of Lender, account number
1050454734 in the name of Lender at Citibank, F.S.B. in Ridgefield, Connecticut,
ABA No. 221172610, or such other account as may be specified in writing by
Lender as the “Collection Account”.

“Commitment Letter” means the Commitment Letter, dated as of February 16, 2007,
between Borrower and Lender.

“Commitment Termination Date” means the earliest of (a) the Stated Expiry Date,
(b) the date Lender’s obligation to advance funds is terminated pursuant to
Section 7.2, and (c) the date of

A-3


--------------------------------------------------------------------------------


indefeasible prepayment in full by Borrower of the Obligations in accordance
with the provisions of Section 1.2(c).

“Communications Act” shall mean the Communications Act of 1934, as the same now
exists or may from time to time hereafter be amended (and including as amended
pursuant to the Telecommunications Act of 1996), modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

“Communications Laws” shall mean the Communications Act and any similar or
successor Federal statute or statutes and any applicable State or foreign law
governing the provision of telecommunications services, as the same now exist or
may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules and regulations thereunder or related
thereto.

“Communications Regulatory Authority” shall mean the FCC, any PUC and any future
federal, state or local communications regulatory commission, agency, department
board or authority.

“Contracts” means all the contracts, undertakings, or agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which
any Person may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Account.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Copyright License” means rights under any written agreement now owned or
hereafter acquired by any Person granting the right to use any Copyright or
Copyright registration.

“Copyrights” shall mean all of the following now owned or hereafter adopted or
acquired by any Person: (a) all copyrights in any original work of authorship
fixed in any tangible medium of expression, now known or later developed, all
registrations and applications for registration of any such copyrights in the
United States or any other country, including registrations, recordings and
applications, and supplemental registrations, recordings, and applications in
the United States Copyright Office; and (b) all Proceeds of the foregoing,
including license royalties and proceeds of infringement suits, the right to sue
for past, present and future infringements, all rights corresponding thereto
throughout the world and all renewals and extensions thereof.

“Default” means any Event of Default or any event that, with the passage of time
or notice or both, would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning assigned to it in Section 1.5(c).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Person.

A-4


--------------------------------------------------------------------------------


“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Person, wherever located, including all bills
of lading, dock warrants, dock receipts, warehouse receipts, and other documents
of title, whether negotiable or non-negotiable.

“EBITDA” means, for any period, the Net Income (Loss) of Borrower and its
Subsidiaries on a consolidated basis for such period, plus interest expense,
income tax expense, amortization expense, depreciation expense and extraordinary
losses and minus extraordinary gains, in each case, of Borrower and its
Subsidiaries on a consolidated basis for such period determined in accordance
with GAAP to the extent included in the determination of such Net Income (Loss).

“Eligible Accounts” means as at the date of determination, all Accounts of the
Borrower except any Account:

(a)           that does not arise from the sale of goods or the performance of
services by Borrower in the ordinary course of Borrower’s business;

(b)           upon which (i) Borrower’s right to receive payment is not absolute
or is contingent upon the fulfillment of any condition whatsoever or (ii)
Borrower is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial process;

(c)           against which any defense, counterclaim or setoff, whether
well-founded or otherwise, is asserted or which is a “contra” Account;

(d)           that is not a true and correct statement of a bona fide
indebtedness incurred in the amount of the Account for merchandise sold or
services performed and accepted by the Account Debtor obligated upon such
Account;

(e)           with respect to which  an invoice, acceptable to Lender in form
and substance, has not been sent;

(f)            that is not owned by Borrower or is subject to any right, claim,
or interest of another Person, other than the Lien in favor of Lender;

(g)           that arises from a sale to or performance of services for an
employee, Affiliate, Subsidiary or Stockholder of Borrower or any other Credit
Party, or an entity which has common officers or directors with Borrower or any
other Credit Party;

(h)           that is the obligation of an Account Debtor that is the Federal
(or local) government or a political subdivision thereof, unless Lender has
agreed to the contrary in writing and Borrower has complied with the Federal
Assignment of Claims Act of 1940 (or the state equivalent thereof, if any) with
respect to such obligation;

(i)            that is the obligation of an Account Debtor located in a foreign
country unless such Account is supported by a letter of credit in which Lender
has a first priority perfected security interest by control (as contemplated by
the Code) or credit insurance acceptable to Lender (and naming Lender as loss
payee);

A-5


--------------------------------------------------------------------------------


(j)            that is the obligation of an Account Debtor to whom Borrower is
or may become liable for goods sold or services rendered by the Account Debtor
to Borrower, to the extent of Borrower’s liability to such Account Debtor;

(k)           that arises with respect to goods which are delivered on a
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor may be conditional;

(l)            that is an obligation for which the total unpaid Accounts of the
Account Debtor exceed 20% of the aggregate of all Accounts, to the extent of
such excess;

(m)          that is not paid within 60 days from its due date or 180 days from
its invoice date (provided that with respect to all Accounts which are more than
90 days from invoice date, such Accounts are verified by Lender) or that are
Accounts of an Account Debtor if 50% or more of the Accounts owing from such
Account Debtor remain unpaid within such time periods;

(n)           is an obligation of an Account Debtor that has suspended business,
made a general assignment for the benefit of creditors, is unable to pay its
debts as they become due or as to which a petition has been filed (voluntary or
involuntary) under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors;

(o)           that arises from any bill-and-hold or other sale of goods which
remain in Borrower’s possession or under Borrower’s control;

(p)           as to which Lender’s interest therein is not a first priority
perfected security interest;

(q)           to the extent that such Account exceeds any credit limit
established by Lender in Lender’s good faith credit judgment;

(r)            as to which any of Borrower’s representations or warranties
pertaining to Accounts are untrue;

(s)           that represents interest payments, late or finance charges, or
service charges owing to Borrower; or

(t)            that is not otherwise acceptable in the good faith discretion of
Lender, provided, that Lender shall have the right to create and adjust
eligibility standards and related reserves from time to time in its good faith
credit judgment.

“Environmental Laws” means all Federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, and in each case as
amended or supplemented from time to time, and any applicable judicial or
administrative interpretation thereof relating to the regulation and protection
of human health, safety, the environment and natural resources (including
ambient air, surface water, groundwater, wetlands, land surface or subsurface
strata, wildlife, aquatic species and vegetation).

A-6


--------------------------------------------------------------------------------


“Environmental Liabilities” means all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages of whatever
nature, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants and costs of investigation and
feasibility studies), fines, penalties, sanctions and interest incurred as a
result of any claim, suit, action or demand of whatever nature by any Person and
which relate to any health or safety condition regulated under any Environmental
Law, environmental permits or in connection with any Release, threatened
Release, or the presence of a Hazardous Material.

“Equipment” means all “equipment” as such term is defined in the Code, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, fixtures, cell towers,
communication equipment, motor vehicles and other tangible personal property
(other than Inventory) of every kind and description that may be now or
hereafter used in such Person’s operations or which are owned by such Person or
in which such Person may have an interest, and all parts, accessories,
attachments and accessions thereto and substitutions and replacements therefor.

“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under Section
414(b), (c), (m) or (o) of the IRC, or, solely for the purposes of Section 302
of ERISA and Section 412 of the IRC, is treated as a single employer under
Section 414 of the IRC.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the IRC or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(b) of the IRC or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by Borrower or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan; (f) the incurrence by Borrower or any ERISA
Affiliate of any liability with respect to any withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from Borrower
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to it in Section 7.1.

“FCC” shall mean the Federal Communications Commission of the United States of
America, and any successor, in whole or in part, to its jurisdiction.

“Fees” means the fees due to Lender as set forth in Schedule E.

A-7


--------------------------------------------------------------------------------


“Financial Statements” means the consolidated and consolidating income
statement, balance sheet and statement of cash flows of Borrower and its
Subsidiaries, internally prepared for each Fiscal Month, and audited for each
Fiscal Year, prepared in accordance with GAAP.

“Fiscal Month” means any of the monthly accounting periods of Borrower.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower.

“Fiscal Year” means the 12 month period of Borrower ending April 30 of each
year.  Subsequent changes of the fiscal year of Borrower shall not change the
term “Fiscal Year” unless Lender shall consent in writing to such change.

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Person.

“Funded Debt” shall mean, with respect to any Person, all Indebtedness for
borrowed money evidenced by notes, bonds, debentures, or similar evidences of
Indebtedness and which by its terms matures more than one year from, or is
directly or indirectly renewable or extendible at such Person’s option under a
revolving credit or similar agreement obligating the lender or lenders to extend
credit over a period of more than one year from the date of creation thereof,
and specifically including Capital Lease Obligations, current maturities of
long-term debt, revolving credit and short-term debt extendible beyond one year
at the option of the debtor, and also including, in the case of Borrower, the
Obligations and, without duplication, Guaranteed Indebtedness consisting of
guaranties of Funded Debt of other Persons.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, consistently applied.

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Person, including all right,
title and interest that such Person may now or hereafter have in or under any
Contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, and rights of indemnification.

“Goods” means all “goods,” as such term is defined in the Code, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in

A-8


--------------------------------------------------------------------------------


“goods” as defined in the Code, manufactured homes, standing timber that is cut
and removed for sale and unborn young of animals.

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

“Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision or department thereof, including,
without limitation, any Communications Regulatory Authority, any central bank
(or similar monetary or regulatory authority) thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing any indebtedness, lease, dividend, or other obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner,
including any obligation or arrangement of such guaranteeing Person (whether or
not contingent): (a) to purchase or repurchase any such primary obligation;
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor; (b) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation; or (d) to indemnify the owner of such primary
obligation against loss in respect thereof.

“Guarantor” means each Person that executes a guaranty or a support, put or
other similar agreement in favor of Lender in connection with the transactions
contemplated by this Agreement.

“Guaranty” means any agreement to perform all or any portion of the Obligations
on behalf of Borrower, in favor of, and in form and substance satisfactory to,
Lender, together with all amendments, modifications and supplements thereto, and
shall refer to such Guaranty as the same may be in effect at the time such
reference becomes operative.

“Hazardous Material” means any substance, material or waste that is regulated by
or forms the basis of liability now or hereafter under, any Environmental Laws,
including any material or substance that is (a) defined as a “solid waste,”
“hazardous waste,” “hazardous material,” “hazardous substance,” “extremely
hazardous waste,” “restricted hazardous waste,” “pollutant,” “contaminant,”
“hazardous constituent,” “special waste,” “toxic substance” or other similar
term or phrase under any Environmental Laws, (b) petroleum or any fraction or
by-product thereof, asbestos, polychlorinated biphenyls (PCB’s), or any
radioactive substance.

“Hazardous Waste” has the meaning ascribed to such term in the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et. seq.).

“Indebtedness” of any Person means:  (a) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all

A-9


--------------------------------------------------------------------------------


other obligations with respect to surety bonds, letters of credit and bankers’
acceptances, whether or not matured, but not including obligations to trade
creditors incurred in the ordinary course of business and not paid in the
ordinary course of Borrower’s business consistent with past practices); (b) all
obligations evidenced by notes, bonds, debentures or similar instruments;
(c) all indebtedness created or arising under any conditional sale or other
title retention agreements with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property); (d) all Capital Lease Obligations; (e) all Guaranteed Indebtedness;
(f) all Indebtedness referred to in clauses (a), (b), (c), (d) or (e) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
(g) the Obligations; and (h) all liabilities under Title IV of ERISA.

“Indemnified Liabilities” and “Indemnified Person” have the respective meanings
assigned to them in Section 1.11.

“Indenture” means the Indenture, dated as of February 16, 2007, between (i)
Parent; (ii) the subsidiaries of the Parent; and (iii) The Bank of New York
Corporate Trust Company, N.A., a national banking association, as trustee.

“Index Rate” means, for any day, a floating rate equal to the higher of (a) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent), and (b) the Federal Funds Rate plus 50
basis points per annum.   Each change in any interest rate provided for in the
Agreement based upon the Index Rate shall take effect at the time of such change
in the Index Rate.

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, trade secrets and customer lists.

“Interest Coverage Ratio” shall mean, with respect to any Person for any period,
the ratio of (i) EBITDA less Capital Expenditures less Taxes paid in cash to
(ii) Interest Expense.

“Interest Expense” shall mean, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the releveant period ended on such date, including, in
any event, interest expense with respect to any Funded Debt of such Person and
interest expense for the relevant period that has been capitalized on the
balance sheet of such Person.

A-10


--------------------------------------------------------------------------------


“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Person, wherever located, including all
inventory, merchandise, goods and other personal property that are held by or on
behalf of such Person for sale or lease or are furnished or are to be furnished
under a contract of service or that constitute raw materials, work in process,
finished goods, returned goods or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.

“Investment Property” means all “investment property,” as such term is defined
in the Code, now owned or hereafter acquired by any Person, wherever located.

“IRC” and “IRS” mean respectively, the Internal Revenue Code of 1986 and the
Internal Revenue Service, and any successors thereto.

“Lease Expenses” shall mean, with respect to any Person for any fiscal period,
the aggregate rental obligations of such Person determined in accordance with
GAAP which are payable in respect of such period under leases of real and/or
personal property (net of income from subleases thereof, but  including taxes,
insurance, utilities, maintenance and similar expenses which the lessee is
obligated to pay under the terms of such leases), whether or not such
obligations are reflected as liabilities or commitments on a consolidated
balance sheet of such Person or in the notes thereto, excluding, however, any
such obligations under Capital Leases.

“Leasehold Property” means, with respect to any Person, such Person’s present
and future leasehold estate in any Real Property

“Lender” means New Stream Commercial Finance, LLC and, if at any time Lender
shall decide to assign or syndicate all or any of the Obligations, such term
shall include such assignee or such other members of the syndicate.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.

“Leverage Ratio” shall mean, as to any Person and its Subsidiaries, on a
consolidated basis, the ratio of (a) Indebtedness of such person as of the last
day of such period to (b) EBITDA of such Person during such period

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Person.

“Lien” means any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, easement or encumbrance, or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease

A-11


--------------------------------------------------------------------------------


having substantially the same economic effect as any of the foregoing, and the
filing of, or agreement to give, any financing statement perfecting a security
interest under the Code or comparable law of any jurisdiction).

“Litigation” means any claim, lawsuit, litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority.

“Loan Documents” means this Agreement, the Financial Statements, each Guaranty,
the Power of Attorney, the Lock Box Account Agreements, and the other documents
and instruments listed in Schedule F, and all security agreements, mortgages and
all other documents, instruments, certificates, and notices at any time
delivered by any Person (other than Lender) in connection with any of the
foregoing.

“Loans” means the Revolving Credit Loan.

“Lock Box Account” and “Lock Box Account Agreement” have the meanings assigned
to such terms in Schedule D.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of Borrower or the
industry within which Borrower operates, (b) Borrower’s ability to pay or
perform the Obligations under the Loan Documents to which it is a party in
accordance with the terms thereof, (c) the Collateral or Lender’s Liens on the
Collateral or the priority of any such Lien, or (d) Lender’s rights and remedies
under this Agreement and the other Loan Documents.

“Maximum Amount” means $10,000,000.

“Maximum Legal Rate” shall mean the maximum lawful interest rate which may be
contracted for, charged, taken, received or reserved under this Agreement or the
other Loan Documents by Lender in accordance with applicable state or federal
law (whichever provides for the highest permitted rate), taking into account all
items contracted for, charged or received in connection with the Obligations
evidenced hereby which are treated as interest under the applicable state or
federal law, as such rate may change from time to time. The Maximum Legal Rate
shall be calculated in a manner that takes into account any and all fees,
payments and other charges in respect of the Loan Documents that constitute
interest under applicable law.  Each change in any interest rate provided for
herein based upon the Maximum Legal Rate resulting from a change in the Maximum
Legal Rate shall take effect without notice to the Borrower at the time of such
change in the Maximum Legal Rate.

“Minimum Actionable Amount” means $250,000.

“Multiemployer Plan” means a “multiemployer plan,” as defined in Section 4001(a)
(3) of ERISA, to which Borrower or any ERISA Affiliate is making, is obligated
to make, has made or been obligated to make, contributions on behalf of
participants who are or were employed by any of them.

A-12


--------------------------------------------------------------------------------


“Net Borrowing Availability” means at any time the Borrowing Availability less
the Revolving Credit Loan.

“Net Income (Loss)” means with respect to any Person and for any period, the
aggregate net income (or loss) after taxes of such Person for such period,
determined in accordance with GAAP.

“Notes” means the Revolving Credit Note.

“Notice of Revolving Credit Advance” has the meaning assigned to it in Section
1.1(b).

“Obligations” means all loans, advances, debts, expense reimbursement, fees,
liabilities, and obligations for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable) owing by
Borrower to Lender, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, whether arising under any
of the Loan Documents or under any other agreement between Borrower and Lender,
and all covenants and duties regarding such amounts.  This term includes all
principal, interest (including interest accruing at the then applicable rate
provided in this Agreement after the maturity of the Loans and interest accruing
at the then applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), Fees, Charges, expenses, attorneys’
fees and any other sum chargeable to Borrower under any of the Loan Documents,
and all principal and interest due in respect of the Loans and all obligations
and liabilities of any Guarantor under any Guaranty.

“Parent” shall mean Charys Holding Company, Inc. and its permitted successors
and assigns.

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Person granting any right with respect to any invention on which
a Patent is in existence.

“Patents” means all of the following in which any Person now holds or hereafter
acquires any interest: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof, and all applications for
letters patent of the United States or any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State or Territory thereof, or any other country; and (b) all reissues,
continuations, continuations-in-part or extensions thereof.

“Payment Intangibles” means all “payment intangibles” as such term is defined in
the Code, now owned or hereafter acquired by any Person.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges or levies, either not yet due and
payable or to the extent that nonpayment thereof is permitted by the terms of
Section 3.10; (b) pledges or deposits securing obligations under worker’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) pledges or deposits securing bids, tenders,
contracts (other than

A-13


--------------------------------------------------------------------------------


contracts for the payment of money) or leases to which Borrower is a party as
lessee made in the ordinary course of business; (d) deposits securing public or
statutory obligations of Borrower; (e) inchoate and unperfected workers’,
mechanics’, or similar liens arising in the ordinary course of business so long
as such Liens attach only to Equipment, fixtures or real estate; (f) carriers’,
warehousemans’, suppliers’, landlords’ or other similar statutory liens arising
in the ordinary course of business and securing indebtedness not yet due and
payable; (g) deposits of money securing, or in lieu of, surety, appeal or
customs bonds in proceedings to which Borrower is a party; (h) zoning
restrictions, easements, licenses, or other restrictions on the use of real
property or other minor irregularities in title (including leasehold title)
thereto, so long as the same do not materially impair the use, value, or
marketability of such real estate; (i) Purchase Money Liens securing Purchase
Money Indebtedness (or rent) to the extent permitted under Section 5(b)(vi); (j)
Liens in existence on the Closing Date as disclosed on Disclosure Schedule
(5(e)) provided that no such Lien is spread to cover additional property after
the Closing Date and the amount of Indebtedness secured thereby is not
increased.; (k) Liens in favor of Lender securing the Obligations; and (l) other
Liens in an aggregate amount not to exceed $50,000 at any time outstanding.

“Person” or “person” means any individual, sole proprietorship, partnership,
limited liability partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, institution,
public benefit corporation, entity or government (whether Federal, state,
county, city, municipal or otherwise, including any instrumentality, division,
agency, body or department thereof), and shall include such Person’s successors
and assigns.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the IRC or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Proceeds” means “proceeds,” as such term is defined in the Code and, in any
event, shall include: (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Borrower with respect to any Collateral; (b) any
and all payments (in any form whatsoever) made or due and payable to Borrower in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, authority, bureau or
agency (or any person acting under color of governmental authority); (c) any
claim of Borrower against third parties (i) for past, present or future
infringement of any Intellectual Property or (ii) for past, present or future
infringement or dilution of any Trademark or Trademark License or for injury to
the goodwill associated with any Trademark, Trademark registration or Trademark
licensed under any Trademark License; (d) any recoveries by Borrower against
third parties with respect to any litigation or dispute concerning any
Collateral, including claims arising out of the loss or nonconformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral; (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock; and (f) any
and all other amounts, rights to payment or other property acquired upon the
sale, lease, license, exchange or other disposition of Collateral and all rights
arising out of Collateral.

“Projections” means as of any date the consolidated and consolidating balance
sheet, statements of income and cash flow for Borrower and its Subsidiaries
(including forecasted Capital

A-14


--------------------------------------------------------------------------------


Expenditures and Net Borrowing Availability) (a) by month for the next Fiscal
Year, and (b) by year for the following three Fiscal Years, in each case
prepared in a manner consistent with GAAP and accompanied by senior management’s
discussion and analysis of such plan.

“PUCs” shall mean, collectively, the public utilities commissions or boards for
any State or any other jurisdiction in which Borrower operates its
telecommunications business or any successor agency, and any successor, in whole
or in part, to its functions or jurisdictions, sometimes being referred to
herein individually as a “PUC”.

“Purchase Money Indebtedness” means (a) any Indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, (b) any
Indebtedness incurred for the sole purpose of financing or refinancing all or
any part of the purchase price of any fixed asset, and (c) any renewals,
extensions or refinancings thereof (but not any increases in the principal
amounts thereof outstanding at that time).

“Purchase Money Lien” means any Lien upon any fixed assets which secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

“Real Property” means, with respect to any Person, such Person’s present and
future right, title and interest (including, without limitation, any leasehold
estate) in:

(a)           any plots, pieces or parcels of land;

(b)           any improvements, buildings, structures and fixtures now or
hereafter located or erected thereon or attached thereto of every nature
whatsoever (the rights and interest described in clauses (a) and (b) being the
“Premises”);

(c)           any other interests in property constituting appurtenances to the
Premises, or which hereafter shall in any way belong, relate or be appurtenant
thereto; and

(d)           all other rights and privileges thereunto belonging or
appertaining and all extensions, additions, improvements, betterments, renewals,
substitutions and replacements to or of any of the rights and interests
described in clause (c) above.

“Regulatory Event” shall mean any of the following events: (a) Lender becomes
subject to regulation as a “carrier”, a “telephone company”, a “common carrier”,
a “public utility” or otherwise under any applicable liability or common carrier
law or governmental regulation, Federal, State or local, solely as result of the
transactions contemplated by this Agreement and the other Financing Agreements,
or (b) Borrower becomes subject to a statute or regulation by any Governmental
Authority different from the statutes or regulations existing as of the date
hereof and that could have a Material Adverse Effect, or (c) the FCC, any PUC or
any other Communications Regulatory Authority issues an order or other statement
revoking, denying or refusing to renew, or recommending the revocation, denial
or non-renewal of, any material Permit (except for any such order or statement
that is being appealed or contested in good faith by Borrower by appropriate

A-15


--------------------------------------------------------------------------------


proceedings diligently pursued and available to Borrower, so long as during such
appeal or contest, Borrower may continue to receive the benefit of, and operate
pursuant to, such Permit) except where the failure to have such a Permit does
not or could not reasonably be expected to result in a Material Adverse Effect.

“Release” means as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials in the indoor or outdoor environment by such
Person, including the movement of Hazardous Materials through or in the air,
soil, surface water, ground water or property.

“Requirement of Law” means as to any Person, the Certificate or Articles of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

“Restricted Payment” means, after the Closing Date: (a) the declaration or
payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets on or in respect of
Borrower’s Stock; (b) any payment or distribution made in respect of any
subordinated Indebtedness of Borrower in violation of any subordination or other
agreement made in favor of Lender; (c) any payment on account of the purchase,
redemption, defeasance or other retirement of Borrower’s Stock or Indebtedness
or any other payment or distribution made in respect of any thereof, either
directly or indirectly; other than (i) that arising under this Agreement or (ii)
interest and principal, when due without acceleration or modification of the
amortization as in effect on the Closing Date, under Indebtedness (not including
subordinated Indebtedness, payments of which shall be permitted only in
accordance with the terms of the relevant subordination agreement made in favor
of Lender) described in Disclosure Schedule (5(b)) or otherwise permitted under
Section 5(b)(vi); or (iii) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Person which is not expressly
and specifically permitted in this Agreement; provided, that no payment to
Lender shall constitute a Restricted Payment.

“Revolving Credit Advance” has the meaning assigned to it in Section 1.1(a).

“Revolving Credit Loan” means at any time the sum of (a) the aggregate amount of
Revolving Credit Advances then outstanding, plus (b) the amount of accrued but
unpaid interest thereon, plus (c) the amount of accrued but unpaid costs, fees
and expenses payable hereunder.

“Revolving Credit Note” means the promissory note of Borrower dated the Closing
Date, substantially in the form of Exhibit F.

“Revolving Credit Rate” has the meaning assigned to it in Section 1.5(a).

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

A-16


--------------------------------------------------------------------------------


“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

“Stated Expiry Date” means May 31, 2007.

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

“Stockholder” means each holder of Stock of Borrower.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person and/or one or more Subsidiaries of such Person, or
with respect to which any such Person has the right to vote or designate the
vote of 50% or more of such Stock whether by proxy, agreement, operation of law
or otherwise, and (b) any partnership or limited liability company in which such
Person or one or more Subsidiaries of such Person has an equity interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or manager or may exercise the powers of a general partner or manager.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Tangible Net Worth” means, with respect to any Person, at any date, the total
assets (excluding any assets attributable to any issuances by such Person of any
Stock after the Closing Date and excluding any intangible assets) minus the
total liabilities, in each case, of such Person at such date determined in
accordance with GAAP.

A-17


--------------------------------------------------------------------------------


“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Lender.

“Termination Date” means the date on which all Obligations under this Agreement
are indefeasibly paid in full, in cash, and Borrower shall have no further right
to borrow any moneys or obtain other credit extensions or financial
accommodations under this Agreement.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Person granting any right to use any Trademark or
Trademark registration.

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Person: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered) all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State or Territory thereof, or any other
country or any political subdivision thereof: (b) all reissues, extensions or
renewals thereof; and (c) all goodwill associated with or symbolized by any of
the foregoing.

“Transaction Summary” means the Transaction Summary set forth in the Recitals to
this Agreement.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Any accounting term used in this Agreement or the other Loan Documents shall
have, unless otherwise specifically provided therein, the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed, unless otherwise specifically provided therein, in
accordance with GAAP consistently applied; provided, that all financial
covenants and calculations in the Loan Documents shall be made in accordance
with GAAP as in effect on the Closing Date unless Borrower and Lender shall
otherwise specifically agree in writing.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.  All other undefined terms contained in this
Agreement or the other Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code.  The words “herein,”
“hereof” and “hereunder” or other words of similar import refer to this
Agreement as a whole, including the exhibits and schedules thereto, as the same
may from time to time be amended, modified or supplemented, and not to any
particular section, subsection or clause contained in this Agreement.

For purposes of this Agreement and the other Loan Documents, the following
additional rules of construction shall apply, unless specifically indicated to
the contrary: (a) wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural; (b) the term “or” is not exclusive; (c) the term “including” (or any
form thereof) shall not be limiting or exclusive; (d) all references to statutes
and related regulations shall include any

A-18


--------------------------------------------------------------------------------


amendments of same and any successor statutes and regulations; and (e) all
references to any instruments or agreements, including references to any of the
Loan Documents, shall include any and all modifications or amendments thereto
and any and all extensions or renewals thereof.

 

A-19


--------------------------------------------------------------------------------


SCHEDULE B

LENDER’S AND BORROWER’S ADDRESS FOR NOTICES

Lender’s Address

 

 

 

 

 

 

 

 

 

 

Name:

NEW STREAM COMMERCIAL FINANCE, LLC

 

 

 

Address:

38C Grove Street

 

 

 

 

Ridgefield, Connecticut 06877

 

 

 

Attn:

Dennis Diczok

 

 

 

Telephone:

(203) 431-0330

 

 

 

Facsimile:

(203) 702-5377

 

 

 

 

 

 

 

 

 

 

 

 

Borrower’s Address

 

 

 

 

 

 

 

 

Name:

COMPLETE TOWER SOURCES, INC.

 

 

 

Address:

715 Vatican Road

 

 

 

 

Carencro, LA 70520

 

 

 

Attn:

Telephone:     (      )       -        

 

 

 

Facsimile:

(      )       -        

 

 

 

 

 

 

 

 

 

and:

 

 

 

 

 

 

 

 

Name:

CHARYS HOLDING COMPANY, INC.

 

 

 

Address:

1117 Perimeter Center, Suite N 415

 

 

 

 

Atlanta, Georgia 30338-5417

 

 

 

Attn:

Billy V. Ray, Jr.

 

 

 

Telephone:

(678) 443-2300

 

 

 

Facsimile:

(678) 443-2320

 

 

 

B-1


--------------------------------------------------------------------------------


 

SCHEDULE C

[INTENTIONALLY OMITTED]

 

C-1


--------------------------------------------------------------------------------


SCHEDULE D - CASH MANAGEMENT

Borrower agrees to establish, and to maintain, until the Termination Date, the
cash management system described below:

1.             Borrower: (i) shall not (nor shall it permit any of its
Subsidiaries to) open or maintain any deposit, checking, operating or other bank
account, or similar money handling account, with any bank or other financial
institution except for those accounts identified in Attachment I hereto (to
include a petty cash account not to exceed $5,000 during any Fiscal Month, and a
payroll account not to exceed an amount equal to one regular payroll at any
time); and (ii) shall close or permit to be closed any of the accounts listed in
Attachment I hereto, in each case without Lender’s prior written consent, and
then only after Borrower has implemented agreements with such bank or financial
institution and Lender acceptable to Lender.

2.             Commencing on the Closing Date and until the Termination Date,
Borrower shall cause to be deposited directly all cash, checks, notes, drafts or
other similar items relating to or constituting proceeds of or payments made in
respect of any and all Collateral into blocked accounts or lock box accounts in
Borrower’s or Lender’s name (collectively, the “Lock Box Accounts”) set forth in
paragraph 1 of Attachment I hereto.

3.             On or before the Closing Date, each bank at which the Lock Box
Accounts are held shall have entered into tri-party lock box agreements (the
“Lock Box Account Agreements”) with Lender and Borrower, in form and substance
acceptable to Lender.  Each such Lock Box Account Agreement shall provide, among
other things, that (a) such bank executing such agreement has no rights of
setoff or recoupment or any other claim against such Lock Box Account, other
than for payment of its service fees and other charges directly related to the
administration of such account, and (b) such bank agrees to sweep on a daily
basis all amounts in the Lock Box Account to the Collection Account.

4.             On the Closing Date, (a) the lock box and blocked account
arrangements shall immediately become operative at the banks at which the Lock
Box Accounts are maintained, and (b) amounts outstanding under the Revolving
Credit Loan (for purposes of the Borrowing Availability) shall be reduced
through daily sweeps, by wire transfer, of the Lock Box Accounts into the
Collection Account.  Borrower acknowledges that it shall have no right to gain
access to any of the moneys in the Lock Box Accounts until after the Termination
Date.

5.             Borrower may maintain, in its name, accounts (the “Disbursement
Accounts”) at a bank or banks acceptable to Lender into which Lender shall, from
time to time, deposit proceeds of Revolving Credit Advances made pursuant to
Section 1.1 for use solely in accordance with the provisions of Section 1.3. 
All of the Disbursement Accounts as of the Closing Date are listed in paragraph
2 of Attachment I hereto.

6.             Upon the request of Lender, Borrower shall forward to Lender, on
a daily basis, evidence of the deposit of all items of payment received by
Borrower into the Lock Box Accounts and copies of all such checks and other
items, together with a statement showing the application of those items

D-1


--------------------------------------------------------------------------------


relating to payments on Accounts to outstanding Accounts and a collection report
with regard thereto in form and substance satisfactory to Lender.

D-2


--------------------------------------------------------------------------------


ATTACHMENT I TO SCHEDULE D

LIST OF BANK ACCOUNTS

 

D-3


--------------------------------------------------------------------------------


SCHEDULE E - FEES

1.             UNUSED LINE FEE:  For each day from the Closing Date, and through
and including the Termination Date, an amount equal to the Maximum Amount less
the Revolving Credit Loan for such day multiplied by one-half of one (.50%)
percent, the product of which is then divided by 360.  The Unused Line Fee for
each month (except for the month in which the Termination Date occurs) is
payable on the first day of each calendar month following the Closing Date; the
final monthly installment of the Unused Line Fee is payable on the Termination
Date.  Notwithstanding the foregoing, any unpaid Unused Line Fee is immediately
due and payable on the Commitment Termination Date.

2.             COMMITMENT FEE; CLOSING FEE:  A non-refundable commitment fee of
$100,000, less the amount of such commitment fee previously received by Lender
prior to the Closing Date, which commitment fee shall be paid at closing.  A
non-refundable closing fee of $200,000, payable and fully earned at closing (the
“Closing Fee”).

3.             COLLATERAL MONITORING FEE:  A fully earned and non-refundable
collateral monitoring fee of $40,000 per year, which collateral monitoring fee
for the first year of the Agreement shall be fully earned as of the Closing Date
and for each subsequent year of the Agreement, on the first day of each such
year.  The collateral monitoring fee shall be payable in four (4) consecutive
quarterly installments of $10,000 each.  For the first year of the Agreement,
the first installment shall be payable on the Closing Date and on the first day
of each calendar quarter thereafter, commencing July 1, 2007.  For each
subsequent year thereafter, each quarterly installment shall be paid on the
first day of each calendar quarter commencing April 1 of each year.

5.             AUDIT FEES:  Borrower will reimburse Lender per person per day at
the then prevailing rate (which rate as of the Closing Date is $800), plus out
of pocket expenses, for the audit reviews, field examinations and collateral
examinations conducted by Lender.

6.             COMMISSIONS:  A commission at a rate of .25% of the gross face
amount of each Account of Borrower deposited in the Lock Box Accounts or
otherwise collected by Borrower or Lender or their respective agents or
designees after the Closing Date (the “Commissions”).  Commissions shall be
earned on a daily basis and shall be payable to Lender on the last day of each
month; except that, any earned and unpaid Commissions shall be payable on the
Termination Date.

 

E-1


--------------------------------------------------------------------------------


SCHEDULE F

SCHEDULE OF DOCUMENTS

The obligation of Lender to make the initial Revolving Credit Advances and
extend other credit is subject to satisfaction of the condition precedent that
Lender shall have received the following, each, unless otherwise specified below
or the context otherwise requires, dated the Closing Date, in form and substance
satisfactory to Lender and its counsel:

PRINCIPAL LOAN DOCUMENTS

1.             Agreement.  The Loan and Security Agreement duly executed by
Lender, Borrower and Parent.

2.             Note(s).  Duly executed Note(s) to the order of Lender evidencing
the Loan(s).

3.             Borrowing Base Certificate.  An original Borrowing Base
Certificate duly executed by a responsible officer of Borrower(s).

4.             Notice of Revolving Credit Advance.  An original Notice of
Revolving Credit Advance duly executed by a responsible officer of Borrower(s).

COLLATERAL DOCUMENTS

1.             Acknowledgment Copies of Financing Statements.  Acknowledgment
copies of proper Financing Statements (Form UCC-l) (the “Financing Statements”)
duly filed under the Code in all jurisdictions as may be necessary or, in the
opinion of Lender, desirable to perfect Lender’s Lien on the Collateral.

2.             UCC Searches.  Certified copies of UCC Searches, or other
evidence satisfactory to Lender, listing all effective financing statements
which name Borrower(s) (under present name, any previous name or any trade or
doing business name) as debtor and covering all jurisdictions referred to in
paragraph (1) immediately above, together with copies of such other financing
statements.

3.             Other Recordings and Filings.  Evidence of the completion of all
other recordings and filings (including UCC-3 termination statements and other
Lien release documentation) as may be necessary or, in the opinion of and at the
request of Lender, desirable to perfect Lender’s Lien on the Collateral and
ensure such Collateral is free and clear of other Liens.

4.             Power of Attorney.  Power of Attorney duly executed by Borrower
and Parent.

F-1


--------------------------------------------------------------------------------


THIRD PARTY AGREEMENTS

1.             Cash Management System.  Duly executed Lock Box Account
Agreements and, if required by Lender, pledged account agreements in respect of
the Disbursement Accounts as contemplated by Schedule D.

2.             Guarantees.  Guarantees executed by each of Parent and Ayin Tower
Management Services, Inc.

3.             Landlord and Mortgagee Consents. Unless otherwise agreed to in
writing by Lender, duly executed landlord and mortgagee waivers and consents
from the landlords and mortgagees of all of Borrower’s leased or owned locations
where Collateral is held, in each case, in form and substance satisfactory to
Lender.

OTHER DOCUMENTS

1.             Secretary Certificate.  A Secretary Certificate in the form of
Exhibit H to the Agreement duly completed and executed by the Secretary of
Borrower, together with all attachments thereto.

2.             Insurance Policies.  Certified copies of insurance policies
described in Section 3.16, together with evidence showing loss payable or
additional insured clauses or endorsements in favor of Lender.

4.             Existing Lease Agreements.  Copies of any existing real property
leases and equipment leases to which (each) Borrower is a party and any other
document or instrument evidencing or relating to existing Indebtedness of
Borrower(s), together with all certificates, opinions, instruments, security
documents and other documents relating thereto, all of which shall be
satisfactory in form and substance to Lender, certified by an authorized officer
of Borrower(s) as true, correct and complete copies thereof.

5.             Officer’s Certificate.  Lender shall have received an executed
Officer’s Certificate, in form and substance satisfactory to Lender, certifying
the Borrower is Solvent as of the Closing Date and after giving effect to the
initial transactions contemplated hereunder.

6.             Leasehold Mortgages.  Copies of any existing real property leases
and equipment leases to which Borrower is a party and any other document or
instrument evidencing or relating to existing Indebtedness of Borrower, together
with all certificates, opinions, instruments, security documents, leasehold
mortgages and other documents relating thereto, all of which shall be
satisfactory in form and substance to Lender, certified by an authorized officer
of Borrower as true, correct and complete copies thereof.

7.             Real Property/Leasehold Property Documents.  Copies of any
existing title insurance policies and searches, surveys and environmental
reports for all Real Property and Leasehold Property.

8.             Opinions of Counsel.  Original opinions of counsel for Borrower
and Guarantors which shall each be in form and substance acceptable to Lender. 
Such opinion letters shall provide, among other

F-2


--------------------------------------------------------------------------------


things, that the execution and delivery of the Agreement and the Loan Documents,
including the Parent Guarantee, are permitted under the Indenture.

 

F-3


--------------------------------------------------------------------------------


SCHEDULE G

FINANCIAL COVENANTS

1.             Minimum Interest Coverage Ratio.  Borrower shall have at the end
of each Fiscal Month, an Interest Coverage Ratio for the 12-month period then
ended of not less than 1.50:1.00.

2.             Net Borrowing Availability.  Net Borrowing Availability shall be
not less than $500,000 at any time.

 


--------------------------------------------------------------------------------